 In thetMatter:o'fTHE CUDAFI.Y,,,PACKING.CObl1'AN,Y,6VIld-i:UNITEp^PACKrING HOUSEWORKERSLOCALINDUSTRIALUNION No. 194CasesNos. C-650 and R--208.-Decided November 4, 1939Meat Packing Industry-Interference, Restraint, and Coereion:anti-unionstatements ; misrepresentation of rights of employees ; expression of hostility tooutsideunions-Commmpany-Domiaiated Labor Organizations:background: em-ployee representation plan abandoned in April 1937: form and operation ana-lyzed ; domination and support by respondent ; formation and administration ofunaffiliated union : similarities in structure and operation to former plan ; re-spondent's statement and acts interpreted in light of former plan ; facilitiesfurnished ; expenses paid ; organization meeting addressed by respondent's super-intendent ; solicitation of members in plant during working hours ; membershipin, and participation of supervisory employees; recognition granted without checkon membership claims ; refusal to consider membership claim of outside union ;contract entered into with: absence of opportunity for consideration of, provi-sion in for support, and 'subsequent misrepresentation of benefits therein pro-vided to employees ; preference for, expressed ; adoption of procedure preventingcollective action by members and nondisclosure to respondent of vote of indi-vidual employees ; prohibition of solicitation in plant : significance where followsrecognition of inside union which had been allowed to solicit; respondent orderedto disestablish-EmployeeStatus:supervisory : strawbosses and foreladies, as-Contract:with company dominated labor organization; respondent orderedto cease givingeffect-Discrimination:charges of, notsustained-InvestigationofRepresentatives:question concerning representation: respondent refused toconsider claim of outside union on ground of recognition of, and, subsequently,on ground contract with, company-dominated organization ; rival outside unions-Unit Appropriate for Collective Bargaining:production and maintenance enrployees, excluding foremen, assistant foremen, strawbosses, and foreladies-Election Ordered:at time hereafter directed by theBoard-Procedure:par-bearing but not requesting leave to intervene, improperly denied ; application forleave to intervene and to add name to ballot, made after hearing, unopposed,granted.Mr. Henry H. Foster, Jr.,andMr. Daniel J. Leary,for the Board.Mr. Tiros. Creigh,of Chicago, Ill., andMr. J. 0. Emerson,ofKansas City, Kans., for the respondent.Mr. Harry C. ClarkandMr. Louis W. Krings,both of Kansas City,Mo., for the United.Mr.WilliamH. McCamishandMr. James D. Howell,both ofKansas City, Kans., for the P. H. W. U.Mr. W. Lawrence,of Kansas City, Mo., for the Amalgamated.,,-17 N. L. R. B., No. 18.302 THE CUDAHY PACKING CODIPANY303:--Mr.,.,R,edmon,dS.f-Bremncun,of,.:Kansas City; 'Mo., for the.Aiilal.gamated Local.Mr. Victor A. Pascal,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEOn June 7, 1937, a petition was filed with the Regional Director forthe Seventeenth Region (Kansas City, Missouri), on behalf of UnitedPacking House `Yorkers Local Industrial Union No. 194, hereincalled the United, alleging that a question affecting coinn-lerce had,a;lsisen, concerning the.. representation of. employees of The.,.CudahyPacking Company, Kansas City, Kansas,- herein called the respond-ent, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act-'On June 23, 1937, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upon,due,,notice.On June-26, 1937, the Regional Director. issued. a-noticeof hearing,2 copies of which were duly served upon the respondent,the United, and the Amalgamated Meat Cutters and Butcher Work-men of North America, herein called the Amalgamated.3.On July 19, 20, 21, and 22, 1937, a hearing was held at Kansas City,Missouri, before Irving G. McCann, the Trial Examiner duly desig-'The petition was signed"Elmer G.-Williamson,Chairman. United Packing HouseWorkers."This was the name adopted about May 1937, by a labor organization of em-ployees of the respondent which had been formed and had elected officers on April 9,1937.At about the time this name was adopted,the organization applied to the Commit-tee for Industrial Organization for a charter.Upon receipt of the charter the name of theorganization was changed to United Packing House Workers Local Industrial Union No.194, in conformity with the charter.The original officers, including Williamson,who hadbeen elected chairman at the meeting on April 9,1937,continued in office.It is apparentfrom the record,and we find,that the organization formed on April 9,1937, is`the sameorganization presently designated United, Packing-House-Workers Local, Industrial-UnionNo. 194.The respondent is also incorrectly designated in the pleadings,being named asCudahy Packing Company.2The hearing was originally noticed for July 8, 1937,and was thereafter apparentlyadjourned to July 19, 1937. See footnote4, infra.sNotice of hearing was also served on Mr. Charlton Ogburn,presumably as counsel forthe American Federation of Labor with which the Amalgamated is affiliated. 304DECISIONSOF NATIONAL LABOR RELATIONS BOARDnated by the Board.4At the opening of the hearing the Trial Ex-aminergranted a motion for leave to intervene filed by PackingHouseWorkers Union of Kansas City, herein called the P. H. W. U.,a labor organization claiming to represent employees directly affectedby the investigation.5On July 21, 1937, the respondent filed an an-swer denying the jurisdiction of the Board on the ground that itsbusinessdid not affect interstate commerce.,At the opening of the hearing on July 19, 1937, the InternationalAssociation of Machinists, herein called the I. A. Al., and the Amalga-mated, appeared by their respective representatives.The representa-tive of the I. A. M. stated that it wished to be included upon theballot in event that an election was ordered, but did not seek to inter-vene and did not participate in the hearing.The I. A. Al. subse-quently advised the Board that it does not claim to represent any ofthe employees affected by the investigation.?The representative ofthe Amalgamated filed a "protest" requesting that the Board deter-mine"whether or not an election should be held on a national or alocal plant unitbasis."The Trial Examiner ruled that the "protest"did not constitute a petition for leave to intervene, and further ruledthat the Amalgamated would, therefore, not be heardin the case.Since the Amalgamated had been served with notice of the hearing,itwas not required to file a petition to intervene in order to acquire4Trial Examiner McCann was designated by an order of the Board issued on July 17,1937,to act in place and stead of James C.Batten who had been previously designatedby an order of the Board issued on July 15, 1937.Theretofore,on June 29,1937, the Board,acting pursuant to Article III, Section 10 (c) (2),of the Rules and Regulations, hadordered the Instant proceedings consolidated with a representation case(No. XVII-R-14 ;R-207)concerning the employees of Armour and Company,KansasCity,Kansas, hereinreferred to as the Armour case.No evidence was introduced with respect to the Armourcase, since the parties thereto agreed that a consent election be held.On August 7, 1939,the Armour case was severed from the instant case by an order of the Board.We shall'refer in the text of our decision only to the case concerning the representation of employeesof the respondent and the case which thereafter arose upon charges of unfair labor practicesagainst the respondent,and was consolidated(seeinfra)with said representation case.The P.H.W. U. also employs the title"Packing House Workers Union of KansasCity, Kansas."The petition of the United alleged that the P. H.W. U., referred to thereinas Packing House Workers,was a "company union"which the "company has been activelyand openly forming . . . for the past six weeks."At the opening of the hearing onthe next day the United sought to file a "rider"to the petition so as more specifically toallege that the P.H.W. U. was a labor organization with respect to which the respondenthad engaged in unfair labor practices within the meaning of Section 8(2) of the Act.The proposed amendment, referred to by counsel for the United as "reply"to the petitionfor intervention,caused theP. II.W. U. to filea "reply" denying the alleged unfair laborpractices.On July 21,1937, the Trial Examiner denied the application of the Unitedto amend' its petition in the aforesaid respect.6 The answer also denied the unfair labor practices alleged in the petition.See footnote5, supra.7The I. A. AT., by its representative, so advised the Board at the oral arguments hadbefore the Board at Washington, D. C., on November 29, 1938, and August 3, 1939. The,representative stated on those occasions that he appeared because the caption of the noticesof argument served upon the I. A. M. referred not only to the instant case but`also.to theArmour case then consolidated therewith(see footnote 4,supra),and that the I. A. M. wasinterested in the Armour casebut was"not concerned with" the instant case. THE CUDAHY PACKING COMPANY305the status of a party.8We find, however, that this ruling of the TrialExaminer does not affect any substantial interest of the Amalga-mated, or constitute prejudicial error, in view of the application forintervention in the representation case made by the AmalgamatedMeat Cutters 'and Butcher Workmen of North America,, Local No.574, herein called the Amalgamated Local, on or about September 29,1939,: and our.disposition thereof, as set forth below.The Board, the respondent, the United, and the P. H. W. U. wererepresented by counsel, participated in the hearing, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the courseof the hearing the Trial Examiner made several other rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed these rulings of the Trial Examiner and finds that noprejudicial errors were committed. .The rulings are hereby affirmed.At the close of the hearing counsel for the Board moved to amendthe pleadings to conform to the evidence.The Trial Examiner madeno ruling on the motion, which is hereby granted.Upon a charge duly filed on or about January 11, 1938, on behalf ofthe United a alleging that the respondent had engaged in and wasengaging in unfair labor practices, the Board, by the Regional Direc-tor, issued its complaint, dated January 15, 1938, against the respond-ent; alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the Act.Withrespect to the unfair labor practices, the complaint alleged in sub-stance that the respondent by various acts had dominated and inter-fered with the formation and administration of and had contributedsupport to the P. H. W. U.; and that the respondent by the afore-said acts, and by urging, coercing, and intimidating its employeesfrom joining and continuing membership in the United, and by otheracts had interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.Copies of the complaint, accompanied by notice of hearing thereon,were duly served upon the respondent, the United, and the P. H.W. U. On or about January 18, 1938, the respondent applied tothe Regional Director for a continuance of the hearing.On Jan-uary 20, 1938, the Regional Director ordered the hearing continuedsRules and Regulations, Article III, Sections 3 and 6, and Article II, Section 25.9The charge is annexed to the complaint in evidence and is entitled "Amended Charge."It is signed "Barny A. McWilliams, C. I. O. Field Representative for United Packing HouseWorkers Local#194,Kansas City, Kansas."The complaint issued thereon designatesthat labor organization United Packing I-louse Workers,Local 194.As stated above (seefootnote 1) the record shows that correct designation of the organization is United PackingHouse Workers Local Industrial Union No. 194. The respondent is incorrectly designatedin the pleadings as "The Cudahy Company Incorporated, a Corporation." 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil-February 3, =1938, and, copies of., said ..order' were ,duly.^,servedupon the respondent, the United, and the P. H. W. U.On or about January 22, 1938, the respondent filed its answer,admitting certain allegations of the complaint with respect to thenature of its business, but denying the jurisdiction of the Boardand the averments of unfair labor practices.On or about January27, 1938, the P. H. W. U. applied to the Regional Director for leaveto intervene and to file an answer.On January 28, 1938, leave tointervene was granted the P. H. W. U. by the Regional Director.In its answer the P. H. W. U. denied the allegations of thecomplaint ofunfair labor practices with respect to its formation andadministration.On February 1, 1938, the Board, acting pursuant to the Rules andregulations, issued an order consolidating, for all purposes, the caseinitiated by the filing of the charge of unfair labor practice and therepresentation case in which, as stated above, a hearinghad beenheld'in July 1937.10Pursuant to the notice and the continuance, a hearing was held inKansas City, Missouri, on February 3, 4, 5, 7, 8, 9, 10, 11, 14, 15, 16,and 17, 1938, before David F. Smith, the Trial Examiner duly desig-nated by the Board.The Board, the respondent, and the P. H. W. U.were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties..At the hearing on February 3, 1938, the Trial Examiner admittedintotevidence the'order of-consolidation over-objection of -counsel forthe respondent and counsel for the P. H. W. U.,11 and ruled that therecord in the representation case would be received in evidence aspart of the record of the hearing upon the complaint.Thereafter,on February 7, 1938, the Trial Examiner reversed this ruling,, andstated that only such of the testimony and exhibits in the previousrecord as were specifically offered in evidence before him would be"The order of consolidation did not purport to consolidate the Armour case(see foot-note 4,supra),with the case arising upon the charge.n The objection to the order of consolidation was made principally upon the ground thatthe order was made without prior notice to the respondent and on the further ground thatevidence introduced at the hearing on the representation case tending to establish unfairlabor practices by the respondent had been ruled by the Trial Examiner in that case tobe outside of the issues.The record in the representation case does not sustain the lattercontention so broadly stated; it discloses that the Trial Examiner ruled that evidence ofinterference with, and domination and support of the P. II. W. U. would not be'received forthe purpose of establishing that the respondent had engaged in unfair labor practices,but would be received so as "to determine the integrity" of the P. I-I. W. U. and to ascer-tain whether the P. II. W. U. was "a growth which starts from the president's office andgoes down to the-Wren." In any event the ultimate ruling of the Trial Examiner excludedthe record in the representation case, as such, in the hearing upon the complaint.Theclaim that the respondent and the P. H. W. U. were entitled to be heard in advance uponthe order of consolidation is plainly without merit. THE CUDAHY PACKING COMPANY307considered part of the record of the hearing upon the complaint.None of the testimony in the earlier case was so offered, but certainexhibits therein were specifically offered by counsel for the Boardand counsel for the P. H. W. U. and admitted into evidence. Therespondent objected to the admission of the exhibits offered bycounsel for the Board but stated he had no objection to those offeredby counsel for the intervenor.Counsel for the respondent declinedto specify the grounds for his objection, other than to state that thehearing had proceeded for several days upon the basis of the priorruling, and did not seek to introduce any of the testimony given inthe representation case with respect to the exhibits.Further, theupon the complaint irrespective of their admission in the previousrepresentation case, and there was full opportunity in the latter caseto offer testimony with respect to them, an opportunity which in factwas availed of.During the hearing on February 8, 1938, counsel for the Boardmoved to amend the complaint to add allegations that the respondenthad discharged and/or laid off three employees, Dorce Cline., BurlC.Rasey, and William Thayer, for the reason that each of themhad joined or assisted in the promotion and administration of theUnited.The Trial Examiner granted the motion, allowed the re-spondent until February 14, 1938, to file its answer, and stated thatpending such answer the additional averments of unfair labor prac-ticeswould be deemed denied by the respondent.On February 10,1938, counsel for the Board served upon the respondent a copy ofthe complaint as amended by, the motion,12 and during the hearingon the following day was permitted by the Trial Examiner to placethe same in evidence.At that time, upon a claim of surprise beingadvanced by counsel for the respondent on the ground of an allegedvariance between the motion to amend and the amended complaintreceived in evidence,73 the Trial Examiner adjourned the hearinguntil February 14, 1938, at which time the respondent filed its answerto the, amended complaint denying the unfair labor practices andthe jurisdiction of the Board, and the P. H. W. U. also filed aai1'An amended charge, alleging the discriminatory termination of employment of Rasey,Cline, and Thayer and realleging the unfair labor practice previously charged, was annexed.to the complaint,as amended.13The motion to amend made on July 8, 1938, specifically alleged that the terminationof employment of Rasey, Cline, and Thayer constituted unfair labor practices within themeaning of Section 8 (1) and (3) of the Act. Through obvious inadvertence counsel forthe Board did not move to conform the final paragraph of the complaint which then read :"The aforesaid acts of respondent constitute unfair labor practices affecting commercewithin the meaning of Section 8, Subdivisions(1) and(2), and Section 2, Subdivisions(6) and (7) of said Act." The amended complaint, received in evidence, corrected thisomission by referring in the concluding paragraph to "Section 8, Subdivisions(1), (2), and(3), and Section 2, Subdivisions (6) and (7) of said Act." The respondent's claim ofsurprise on that account was plainly captious. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswer, reiterating the denials made in its original answer.At thetime the motion to amend was granted and again at the hearingsheld on February 13, 14, 15, and '16, 1938, the Trial Examiner statedthat if the respondent claimed that any prejudice resulted from theamendment of the complaint after witnesses called by the Board hadtestified, he would direct their recall for further examination bythe respondent.Counsel for the respondent agreed that this was"very fair," and at no time requested the recall of any witness.During the course of the hearing, the Trial Examiner made severalother rulings on other motions and on objections to the admission ofevidence.At the close of the hearing the Trial Examiner grantedthe motion of counsel for the Board to conform the pleadings to theevidence as to formal matters.The Board has reviewed the, rulingsof the Trial Examiner and finds no prejudicial errors were committed.The rulings are hereby affirmed.On or about May 13, 1938, the Trial Examiner issued his Interme-diate Report, which was thereafter filed with the Board and copiesduly served upon the parties. In his Intermediate Report the TrialExaminer found that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the Act and rec-ommended that the respondent cease and desist therefrom and takecertain affirmative action to remedy the situation brought about bythose unfair labor practices.The Trial Examiner further found inhis Intermediate Report that the respondent had not engaged in un-fair labor practices within the meaning of Section 8 (3) of the Act,and recommended that the allegations of the amended complaint withrespect to Rasey, Cline, and Thayer be dismissed.Exceptions to the Intermediate Report were filed by the respondenton May 31 and by the P. H. W. U. on June 7, 1938. On November 29,1938, pursuant to notice duly served upon the parties, a hearing washeld 'inWashington, D. C., for the purpose of oral argument. Therespondent, appeared by counsel who submitted a memorandum, whichthe Board has considered, and presented oral argument to two Inem-hers of the Board.Neither the United nor the P. H. W. U. appeared.Owing to the subsequent expiration of the term of one of the membersof the Board who sat at the oral argument, the parties were granted anopportunity to request further oral argument.Further argumentwas thereafter requested by the respondent, and on August 3, 1939,was held,,pursuant to notice to the parties.The respondent appearedby counsel who was heard; neither the United nor the P. H. W. U.,appeared .141* As we have stated above,in footnote 7, the I. A. Vii.appeared at.the oral argumentsand disclaimed any interest. TI-IECUDAHY PACKING COMPANY309We have reviewed the exceptions of the respondent and the P. H.W. U. to the Intermediate Report and find them to be without meritin so far as they are inconsistent with the findings, conclusions, andorder set forth below.The Board has also considered the exceptionsof the respondent and the P. II. W. U. with respect to certainallegedinstances of improper examination of witnesses by the Trial Exami-ner.We have examined and reviewed the record, not only withrespect to the instances specified by the respondent and the P. H. W. U.but also with respect to the participation of the Trial Examiner inthe examination of other witnesses, and find no basis for any chargeof improper or prejudicial conduct.We have further considered, andfind to be without substance, general contentions made by the respond-ent and the intervenor with respect to the conduct of the hearing.As we have stated above, the Amalgamated Local, on September 29,1939, applied to the Board for leave to intervenein the representationcase.On October 3, 1939, the Board acting pursuant to NationalLabor Relations Board Rules and Regulations-Series 2,15issued anotice to the respondent, the United, the P. H. W. U., the Amalga-mated, and the Amalgamated Local, who were duly served with cop-ies thereof, that on October 17, 1939, or as soon thereafter as conven-ient, the Board, unless sufficient cause to the contrary should thenappear, would permit the Amalgamated Local to file the interveningpetition accompanying said application for leave to intervene, andwould make the Amalgamated Local a party in the representationcase.Thereafter, no objections having been filed, the Board, by anorder issued on October 19, 1939, granted the Amalgamated Localleave to file said intervening petition, made said intervening petitionpart of record in the representation case, and made the AmalgamatedLocal a party in said case.Upon the entire recordin the case, the Board makes the. following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe Cudahy Packing Company, a Maine corporation, having itsprincipal executive offices in Chicago, Illinois, is chiefly engaged inthe purchase and slaughter of livestock and the processing andmarketing of the products therefrom. Its activities 16 include therefining of vegetable oils and the production and sale of shortening15Effeck,ice—July 14,1930.16The business of the respondent is partially conducted through the following corpora-tions,all,or substantially all, the stock of which it owns:The Cudahy Packing Co. ofAlabama, The Cudahy Packing Co. of Louisiana,Ltd.,BarryMachineryCo.,The DowCheese Co.,BissellLeather Co., OlneyvilleWool Combing Co., Willows Cattle Co., TheCudahy PackingCo., Ltd.(foreign),Cudahy & Company,Ltd. (foreign),and American SaleCorporation. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDand cooking and salad oils; the manufacture and marketing of soapsand cleaning powders; pulling, scouring, and combing wool and themarketing of wool and tanned sheep skins; the purchase, packing,and sale of eggs, poultry, and cheese; the purchase of cream and but-ter and the manufacture and sale of butter, margarine, and ice cream;the mining of rock salt, operation of brine wells, and the production,refining, packing, and sale of all kinds of salt.The respondent alsoowns, maintains, and operates 1496 refrigerator and 44 tank cars forthe transportation of its products.The, respondent's slaughtering and meat-packing plants are lo-cated in Omaha, Nebraska; Kansas City; Kansas; Sioux City., .Iowa;Los Angeles, California;Wichita, Kansas; North Salt Lake, Utah;Jersey City, New Jersey ; St. Paul, Minnesota ; San Diego, ; Cali-fornia; Denver, Colorado; Detroit, Michigan; and Albany, Georgia.In addition, the respondent also operates produce collecting and proc-essing plants in many States, and approximately 80 branch houseslocated in the principal cities of the United States.17At the close of its fiscal year ending October 30, 1937, the assetsof the respondent totalled $85,870,946.06.During such year its salesamounted to $222,222,000.We are concerned in this case only with the respondent's KansasCity,Kansas, plant, herein called the Kansas City plant, at whichthe respondent slaughters and processes livestock. In addition, theKansas City plant, which is the sole plant of the respondent engagedin canning meat products, receives products for such processing fromplants of the respondent located in other States, including Iowa,Minnesota, and Nebraska.The Kansas City plant is also the onlyplant at which the respondent manufactures margarine.Approximately 50 per cent of the livestock slaughtered at theKansas City plant is shipped to Kansas City from States other thanthe State of Kansas, and approximately 80 to 90 per cent of the meatproducts of the Kansas City plant are shipped to points outside theState of Kansas.During the 6 months ending July 31, 1937, therespondent slaughtered at its Kansas City plant 54,597 cattle, 94,995hogs, 54,136 calves, and 175,321 sheep.During the same period anaverage of 1,237 persons were employed in production and mainte-nance work at the Kansas City plant,13 and the pay roll amounted to17 The respondent maintains shops for the construction and repair of its refrigerator carsat East Chicago, Indiana.At East Chicago it also maintains a soap and Old DutchCleanser factory and a wool pullery.Another soap and Old Dutch Cleanser factory islocated at Toronto, Canada.The respondent's plant for the refining of vegetable oils andthe production of shortening and cooking and salad oils is located near Memphis, Ten-nessee.A wool scouring, combing and storage plant is located at Providence, RhodeIsland; and a salt mine and refinery for the production of rock and evaporated salts atLyons, Kansas.18 This included approximately 50 to 60 foremen and assistant foremen.The numberof persons employed fluctuated between 1152 and 1335 during this period. THE CUDAHY PACKING COMPANY311$845,126.90.In the fiscal year ending October 30,1937,the sales ofthe KansasCityplant amounted to approximately$28,000,000,its payrollwas $1, 704,526,and the weight of products shipped from itamounted to approximately 53,750 tons.II.THE ORGANIZATIONS INVOLVEDUnited Packing House Workers Local Industrial Union No. 194,a,labor organization affiliated with the Committee for IndustrialOrganization,19 admits to membership employees at the Kansas Cityplant.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 574, a labor organization affiliated with theAmerican Federation of Labor, also admits to membership em-ployees at the Kansas City plant.Packing House Workers Union of Kansas City is an unaffiliatedlabor organization.According to its Articles of Association, itsmembership is limited to employees at the plant, excluding "foremen,assistant foremen, and employees having power of supervision, em-ployment or discharge." 20III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; interference with, domina-tion of, and support given to the P. H. W. U.In 1921, a plan of employee representation, herein called the Plan,was established at the various packing plants of the respondent andcontinued in operation until April 1937, when, under circumstanceswhich we consider below, it fell into disuse.The provisions of thePlan were set forth in a printed booklet which the respondent fur-nished to employees "in order that they might be familiar with theplan."In addition the respondent each month issued and distrib-uted to its employees at each plant a printed publication entitled"Force" which contained "matters pertaining to the operation of theConference Board."Under the Plan, a Conference Board was set up at each plant,consisting of representatives, not to exceed 12 in number, elected byemployees according to electoral divisions within the plant, andmanagement representatives, in not more than the same number,appointed by the respondent.The employee representatives of eachPlant Conference Board, in turn, elected one or more representatives,depending upon the size of the plant, to a General Conference Board19Now the Congress of Industrial Organizations.=°According to the bylaws of the P. 1I. W. U. it excludes from membership "foremen,assistant foremen, managers or assistant managers of departments, time-studymen, andemployees having power of supervision, employment or discharge."247384-40-vol. 17-21 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDto which the respondent appointed its representatives.Under thisprovision of the Plan two employee representatives were electedby the Plant Conference Board at the Kansas City plant.21 ThePlan further provided that meetings of the Plant Conference Boardshould be held monthly and special meetings might be called onnotice given by the chairman, secretary, or any three members.While the Plan further provided that "there shall be one regularmeeting yearly of the General Conference Board," both the time andplace of such meeting was left to the designation of the respondent'spresident.Special meetings of the General Conference Board mightalso be called by the respondent's president "whenever in (his) opin-ion . . . _ any matter coming before any Plant Conference Boardaffects other Plants of the Company" or whenever the vote in aPlant Conference Board upon any question remained a tie. In theevent of reference of any matter to the General Conference Board,thePlant Conference Board was enjoined from further actionthereon.In both the Plant and General Conference Boards, em-ployees and management representatives voted as separate units.In the event of a tie vote in either the Plant or General ConferenceBoards, "by mutual agreement," the matter might be referred toarbitration.The Plan, however, expressly provided thatDecisions affecting wages made by any Plant Conference Boardor General Conference Board or by arbitration, shall be sub-ject to revision whenever changed conditions justify.Employee representatives and employees eligible to vote for suchrepresentatives, were limited by the terms of the Plan to employeesexclusive of "foremen, assistant foremen, clerks, timekeepers, andemployees having the power of supervision, employment or dis-charge."In addition the plan provided that employees were eligiblefor nomination as employee representatives only for the division ofthe plant in which they were employed, and must have been con-tinuously in the Plant's service for one year immediately prior tonomination.The Plan further provided that loss of eligibility re-sulted in the employee ceasing to be a representative.Employeerepresentatives were elected to the Plant Conference Board for aterm of 1 year, half being elected each 6 months.Upon the Plan,the respondent furnished, "at its expense" a meeting place for thePlant Conference Boards, and their subcommittees,22 and employeerepresentatives received their regular compensation for time spentaway from work in performing their duties as representatives. In=Article XIV, Section 2, of the Plan provided,"There shall be one such member of theGeneral Conference Board for the first 50 employees in any plant, and one additional mem-ber for each additional t,000 employees, or major fraction thereof."22 It appears that subcommittees were designated to handle such matters as "athletics,""good fellowship," "grievances,"and "safety." THE CUDAHY PACKING COMPANY313the case of meetings of the General Conference Board, the respondentagreed to pay reasonable traveling expenses, including hotel bills.The Plant Conference Boards were, by the terms of the Plan,empowered to "consider and make recommendations" on "matters ofmutual interest, includingwages,hours,working conditions,""safety and prevention of accidents," "education and publications,"and "recreation and athletics."The Plan contained no statement ofmatters which might be considered at the regular annual meeting ofthe General Conference Board, and with respect to special meetingsof the General Conference Board provided only for the considera-tion of particular matters which were referred to it by the respond-ent's president because of a tie vote in the Plant Conference Boardor because in his opinion the matter affected other plants of therespondent.Moreover, it may fairly be inferred from the entirePlan, and from the express provision that the chairman of theGeneral Conference Board should be a person designated by therespondent, that the agenda of all meetings of the General Con-ference Board was determined by the wishes of the respondent.In at least one important respect the provisions of the printedprovisions of the Plan were disregarded by the respondent in actualpractice.Theodore Heuck, superintendent of the Kansas City plant,admitted that no meeting of the Plant Conference Board at KansasCity, of which he was chairman, might be held except when B. M.Boyce '23 "general relations" lean from the respondent's Chicago office,atwhich all matters of labor policy were determined, was present,and that no meetings were scheduled until he was notified by Boyceof the time when the latter would be able to attend. It also appearsfrom the testimony of Heuck that the annual meetings of the GeneralConference Board were held in Omaha, Nebraska, a. circumstanceto which we shall refer below in connection with the formation andadministration of the P. H. W. U., which was organized shortlyafter April 12, 1937.It is clear that the respondent interferred with, dominated, and sup-ported the administration of the Plan throughout its existence.24Allemployee representatives looked to the respondent for compensation,could be chosen as representatives only by employees in a particulardivision of the plant, and the respondent could effect their removalfrom office simply by transferring them to a job in a different divisionof the plant.Not only were "outsiders" barred as such from theposition of employee representative but too sudden infusion of new=Also referred to in the record as"Boice."24A copyof the Plan as amended on or about February 27, 1937,is in evidence.Weconclude from Heuck's testimony that the Plan and the operation thereof did not pre-viously differ in any material respect.The record also leaves no doubt that the enact-ment of the National Labor Relations Act on July 5, 1935, occasioned no change in therespondent's labor rels.tions. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD,blood was guarded against by restricting employee representatives toemployees who at the time of theirnominationhad been continuouslyemployed by the respondent for a year.Moreover, the Plan did notcontemplate genuine collective bargaining.Thus the ultimate achieve-ment of the Plant and General Conference Boards was the making ofrecommendations which the respondent might or might not accept.Ineffectiveness was further assured by holding meetings of the PlantConference Board only when the respondent chose, and by requiringthat no recommendation might even be made, except with theconcur-rence of representatives appointed by the respondent. In additionthe respondent reserved the right to revise wages "whenever changedconditions justify."Though recognizing that matters coming beforeany Plant Conference Board might affect other plants, thePlan madeno provision whereby employee representatives might convoke a meet-ing of the General Conference Board for the consideration of suchquestions and did not even provide for their consideration at the reg-ular annual meeting of the General Conference Board. In contrastthe respondent might, whenitchose, call a meeting of the General Con-ference Board for the consideration of such matters asitwished tohave considered.Furthermore, by distributing to employees copiesof the Plan and a monthly publication reporting the operation of thePlan, the respondent had constantly placed before its employees thefact that the respondent regarded the Plan as a satisfactory and desir-able instrumentality of labor relations.On April 12, 1937, the Supreme Court of the United States in theJones cC Laughlin25case sustained the constitutionality of the Actas applied to certain manufacturing enterprises.Within a few daysthereafter members of the Plant Conference Board at the respondent'sSt.Paul,Minnesota, plant began to organize a union known as thePacking House Workers Union of St. Paul,2G and on or about April 17,1937, sent letters to five employees at the KansasCityplant, all ofwhom were or had been members of the Kansas City Plant ConferenceBoard .27The record discloses that one of the letters was delivered toan employee representative, at his work, by a messenger from themain office.It further appears that such had been the practice withrespect to delivering communications to members of the Plant Con-ference Board, and we conclude that all of the letters from St. PaulNational Labor Relations Board v. Jones d Laughlin Steel Corp.,301 U.S.1.26 InMatter of The Cudahy Packing CompanyandPackingHouseWorkers Local Indus-trial Union No. 62, affiliated with the Committee for Industrial Organization,5 N. L. R. B.472, enforced in this respect inCudahy Packing Co. v. National Labor Relations Board,102 F. (2d) 745 (C. C. A. 8) ; cert. den. 308 U. S. 565 (October 9. 1939) we found thatthe Packing House Workers Union of St. Paul was formed with the activeassistance andsupport of the respondent, and that the respondent had dominated and interfered withand had contributed support to its formation and administration.-7The five were Charles Allison, Philip Beil (sometimes referred to in the record as"Biel"),William Ilack, J. ("Jerry") Holtzman, and Floyd Stark. THE CUDAHY PACKING COMPANY315were delivered in this manner.. Since it also appears that mail was notso distributed to employees in general, it is clear that, even at this date,the respondent continued to treat employee representatives under thePlan as entitled to special privileges.Corney Snelling, employed with Floyd Stark, an employee repre-sentative, in the fresh-pork department, testified that about this timehe saw a messenger from the main office deliver a letter to Stark;that Stark took the letter to the office of T. E. Evans, foreman 28 ofthe department where he remained for approximately 15 minutes andthen left the department for approximately the same length of time.Snelling further testified that when thereafter Stark asked him tosign a petition for the organization of the P. H. W. U., Stark ex-plained that "they are forming a union up at St. Paul, Minnesota,and we are going to have one here like they got up there," and, onbeing questioned by Snelling, stated that the matter had been thesubject of the letter.Snelling testified that he then asked Starkwhether he had not shown the letter to Evans, and that Stark ad-mitted that he had done so, but refused to state whether the foremanhad expressed approval.Stark did not testify and Evans, who wascalled as a witness by the respondent, made no denial of the partin the incident attributed to him.We find that Snelling's accountof the incident is a true one, and that the respondent was well awarethat its facilities had been used to distribute letters urging the forma-tion of the P. H. W. U. at the Kansas City plant.Moreover, Heucktestified that, about this time, he was questioned by some employeesas to the status of the Plan.Heuck did not testify as to the namesof his questioners.We believe that they would not have been em-ployees whose participation in the Plan had been limited to the cast-ing of a vote for an employee representative.More probably theywere those employees who had held office under the Plan, and espe-cially those employee representatives to whom a new form of labororganization had recently been broached.SinceHeuck admittedthat the recipients of the letters from St. Paul had discussed thecommunications with him, it is reasonable to infer that it was therecipients who inquired as to the status of the Plan.The conversa-tion could have left no doubt in the minds of the questioners as tothe respondent's wishes.Heuck stated, in reply to their question asto the status of the Plan, that he regarded it as "apparently" at anend, and when asked "what arewegoing to do now," answered "Ipresume something will take its place."One of the letters from St. Paul was received by Charles Allison,an employee in the loading-dock department who had been an em-21The foremen in charge of the various departments are variously referred to in therecord as "superintendents," "departmental superintendents," and "foremen."Their im-mediate assistants are sometimes called"assistant superintendents"or "assistant foremen." 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee representative under the Plan. for the- last 13 years.Allisontestified that he consulted with the other employees who had receivedletters, decided to form an independent union, arranged for a meetingatDrexel Hall, and invited various persons, including Heuck, toattend.Allison admitted that the meeting place was secured byHenry Schuster, foreman of the ham house 29 at the Kansas Cityplant.He further admitted that "we" paid no rent for the hall,and made no claim that he had ever offered to pay any rent. Schus-ter did not testify.While Allison claimed that he had made therequest as a friend of Schuster's, other testimony by Allison, and theentire record, leave no doubt that he sought Schuster's assistance,and that the latter extended such aid as representative of the man-agement. In explaining Heuck's attendance at the meeting atDrexel Hall, Allison testified that he had asked Heuck "if he wouldcome out and give us a short talk," and that Heuck "told me hewould come out there and give a talk at that meeting as a personalfriend of mine or as an individual and not as an executive of theCompany." It appears from Heuck's testimony that Allison invitedhim to attend the meeting "because the men wanted the benefit ofyour [Heuck's] advice," and that Heuck accepted so that he mighttell them what he "considered their rights." It is apparent, despiteAllison's gloss, that Schuster's, and even more clearly, Heuck's ac-tions were not mere personal gestures of friends but were the actsof the respondent's agents.At the time of the Drexel Hall meeting, the United had for morethan a month been conducting a campaign to organize employees atthe Kansas City plant, had elected officers on April 9, 1937, and hadbegun to conduct organizational meetings in Kansas City.Heuck'sremarks at the Drexel Hall meeting disclose his awareness of theactivities of the United.Heuck testified that he stated at the meet-ing to the approximately 40 employees, including many members orformer employee representatives under the Plan, thatthey would no doubt be approached, and as I understand it theywere being approached by unions for union affiliations.Heuck further testified that he had gone on to say thatso far as myself and the company were concerned we had nointerest in the matter except harmony, of course, and that I wasnot a lawyer and did not know all the facts of the Wagner Act,but as I understood it they had every right to do as they sawfit.I mentioned the fact that we had the Conference Board ineffect, that had been in effect, and I presumed the ConferenceBoard no longer was in existence."The recordshows thatSchuster was also foreman of the sliced-ham, sliced-bacon, andsliced-beef departments. THE CUDAHY PACKING COMPANY317We do not believe that Heuck's speech can be regarded as, or wasconsidered by his audience to be, no more than an expression by therespondent of indifference to the form of labor organization to bechosen by its employees upon the abandonment of the Plan. It isclear from the nature of the invitation extended to Heuck that manyof the respondent's employees looked to the respondent rather than tothe Act, for a declaration of their rights to engage in self -organiza-tion.In a sense it would have been strange if they had not, in viewof the respondent's flagrant disregard of the Act for almost 2 years.Moreover, irrespective of the statement that employees might "do asthey saw fit," Heuck by attending and addressing a meeting calledfor the purpose of organizing a plant union, indicated that the or-ganization whose formation was there under consideration met withthe respondent's approval.Had the respondent wished only to in-form its employees that it would no longer engage in unfair laborpractices, it could easily have made a general announcement to thateffect, just as in the past it had made each employee "familiar withthe Plan."This, on the contrary, the respondent never did, and,indeed, did not even make a general announcement that the Planwould no longer continue.Allison testified, and we find, that at the conclusion of the meetingpetitions were distributed for circulation among the employees attheKansas City plant.The petitions stated that the signatoriesapplied for membership in a labor organization to be known as thePacking House Workers Union of Kansas City and designated suchorganization when formed, and, until its formation, the organizingcommittee consisting of the five employees who had received lettersfrom St. Paul, as their agent for the purposes of collective bargain-ing.During the next week, under circumstances which we willconsider in detail below, the petitions were circulated throughoutthe Kansas City plant during working hours and over 750 signatureswere thus obtained.The petitions, which were introduced in evi-dence, disclose that many are on stencilled forms, while others wereon forms prepared on a typewriter.Allison testified that the type-written copies were prepared in the office of William H. McCamish,who had been retained as attorney for the proposed organization.Allison offered no reason why all the forms had not been preparedat the office of the attorney, nor is the testimony as to the origin ofthe stencilled forms credible.Allison testified that he had asked oneof the messengers in the plant whether there was a machine in theoffice which might be used to run off more copies.Allison furthertestified, "IthinkMr. Callowick got in touch with him."Nicolai 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDCallowick,30 who with Allison was the most active of the employees inthe circulation of the petition, when first asked concerning the ar-rangements for mimeographing the petitions, testifiedI asked Mr. Allison if he thought it was possible for us to usea mimeograph machine in the office and he said he would findout and evidently it was 0. K. because they were printed upthere I believe.In the face of this disclaimer of knowledge-as to where the petitionswere mimeographed, Callowick, whose job was that of a pike-pole manlifting beef onto and off rails in the beef cooler and who had neverbeen a member of the Plant Conference Board, later claimed that hehad gone to the office, where he admitted "I very seldom have occasionto go," had waited to see the office manager leave the office, had askeda boy in the office to set up stencils, and had run off the sheets himself.Callowick testified that to "my knowledge we used it [the mimeographmachine] once since then, that is in passing the tolerance hours propo-sition, when we were taking the vote for the tolerance hours."We donot believe this testimony as to the origin of the stencilled forms ofthe petition for the formation of the P. H. W. U.We are not per-suaded that Callowick, who had never been an employee representa-tive, had no occasion to go to the office, and was employed at a jobwhich gave him no excuse for being in the office, would have acted ashe claimed to have done.Moreover, as we shall point out below, Cal-lowick, who became president of the P. H. W. U. was a completelyuntruthful witness.Further, comparison of the exhibits in evidencediscloses that the petition for the formation of the P. H. W. U. andthe proposal concerning tolerance hours, as well as the grievance formsused by the P. H. W. U. as early as May 17, 1937, were printed on thesame or a similar machine, and that the tolerance-hours proposal,which was circulated in the plant in December 1937,31 was admittedlyprinted by the respondent.Even apart from the fact that the re-spondent had already lent its messenger services to the circulation ofletters proposing the formation of the P. H. W. U., and thereafteractively participated in its formation, we think it clear that the re-spondent had full knowledge of and acquiesced in the use of its ma-chine for the preparation of the stencilled forms of petitions for theP. H. W. U., and we so find.As appears from the foregoing the respondent by April 18, 1937,well knowing of the campaign by the United to organize employees atthe Kansas City plant, had in several ways acted to further the forma-tion of another labor organization by a group of employees who were$0 Also referred to in the record as "Nick" Callowick.31The tolerance-ho"- proposal is discussed-infra. THE CUDAHY PACKING COMPANY319or had been employee representatives under a company-dominatedPlan.By permitting the use of the plant-messenger system to conveythe communications from the members of the Plant Conference Boardat St. Paul concerning the formation of such a plant organization,by allowing the use of the mimeographing machine at the Kansas Cityplant to prepare petitions for the formation of the P. H. W. U., bysecuring for the promoters of the P. H. W. U. a meeting place withoutcost, and finally by Heuck's statements to the recipients of the lettersand his speech delivered at a meeting known to him to be held for thepurpose of forming that organization, the respondent sponsored, pro-moted, and assisted in the formation of the P. H. W. U.About April 19, 1937, the respondent distributed to employees at theKansas City plant, a special edition of "Force," the publication inwhich it theretofore had brought to the attention of employees ma-terial pertaining to the operations of the Conference Board.The"Extra Force," as the special issue was titled, was the first and onlyextra issue ever published, and was entirely devoted to a message fromE. A. Cudahy, Jr., the respondent's president, "To Cudahy Employees"concerning "The long awaited Supreme Court decision on the WagnerLabor Relations Act . . . handed down on April 12th." The "ExtraForce" began by stating that "naturally, this momentous ruling ...was the subject of much discussion" and warned thatOut of this discussion there may come not a little ill consideredexpression as to what the effects of the Act may be so far asAmerican industry and its workers are concerned . . . It isprobable that in some instances individuals who hold positionsof responsibility in labor circles, in their first sense of gratifica-tion over the advantages gained by labor as: a result of theSupreme Court's approval of the Act, may become over-enthu-siastic and misinterpret the provisions of the Act and mistakethe gains it guarantees for license to overstep the boundariesestablished by justice and a fair deal for all concerned, theemployer as well as the employee."Extra Force" next purported to quote the provisions of the Act.The quotations in several respects misrepresented or distorted theprovisions of the statute.Thus, Section 8 (3) of the Act was setforth as providing that it shall be an unfair labor practice for anemployer :By discrimination in regard to hire or tenure of employment of[sic]any term or condition of employment, to encourage ordiscourage membership in any labor organization. 320DECISIONS OF -NATIONAL LABOR RELATIONS BOARDThe omission of any reference to the proviso clause of Section 8 (3)32can not be regarded as inadvertent in view of the flat misstatementlater in the "Extra Force" that "the Court definitely ruled the closedshop out of the law."Section 8 (5) of the Act is quoted in the "Extra Force" as providingthat it shall be an unfair labor practice for an employer :To refuse to bargain collectively with a representative of hisemployees.The omission of any reference to the status of such representativeas "the exclusive representative of employees," 83 appears to have beendeliberate, in as much as the "Extra Force" thereafter states, withreference to theJones cQi Laughlindecision thatthe Court ... made clear that the Act merely 34 requires the em-ployer to bargain with a representative chosen by the majority ofhis employees, but does not compel agreement between them.. .Further, the Court definitely ruled the closed shop out of the scopeof the law, pointing out that the employer may make an agree-ment with the representative of the majority of his employees,but he is not precluded from makingother bargainswith minorityemployees."[Italics added.]In respect to each of the misrepresentations to which we have re-ferred, the "Extra Force" misled employees as to their rights under theAct and thereby interfered with the exercise of those rights.The"Extra, Force," moreover, was not restricted to a purported statementof the rights of employees. It concluded with a statement, immedi-ately above the facsimile signature of the respondent's president, as to8' Section 8 (3) provides that it shall be an unfair labor practice for an employer "Bydiscrimination in regard to hire or tenure of employment or any term or condition ofemployment to encourage or discourage membership in any labor organization:Provided,That nothing in this Act...shall preclude an employer from making an agree-ment with a labor organization(not established,maintained,or assisted by any actiondefined in this Act as an unfair labor practice)to require as a condition of employmentmembership therein, if such labor organization is the representative of the employees asprovided in Section 9 (a), in the appropriate collective bargaining unit covered by suchagreement when made."33 Section 8 (5) provides that it shall be an unfair labor practice for an employer "Torefuse to bargain collectively with the representatives of his employees, subject to theprovisions of Section 9 (a)."Section 9 (a) provides : "Representatives designated orselected for the purposes of collective bargaining by the majority of the employees in aunit appropriate for such purposes, shall be the exclusive representatives of all the em-ployees in such unit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment :Provided,That any indi-vidual employee or group of employees shall have the right at any time to presentgriev-ancesto their employer." [Italics added.]34The employment of the qualification "merely" at least obscures, if it does not negativethe existence of a duty not only to meet with the representatives of employees but to seekby negotiation in good faith to reach an agreement by collective bargaining. THE CUDAHY PACKING COMPANY321the nature of the labor relations the respondent regarded as properand desirable under the Act.This it did in the following wordsMay I suggest, too, that in these times of change in the generalconception of the relations between worker and employer we, ofthe Cudahy organization, will do well to keep to our charted courseof industrial relations by which we have progressed steadily for somany years.Further it seems to me that until the rules and regulations em-bodied in the Wagner Labor Relations Act are known and under-stood thoroughly, it is the part of good judgment to maintain ouraccustomed way and not be unduly influenced by the developmentsof the moment.To its employees, such counsel by the respondent to "maintain theaccustomed way" and to keep to the "charted course by which we have.progressed ... so many years" could only mean that the respondentdesired that its labor relations should continue to be, as for 16 yearsthey had been, under the Plan, insulated against participation by non-employees.The "developments of the moment," which the respondentcautioned the employees that they should "not be unduly influencedby," were obviously the efforts of nationally affiliated unions to enterinto fields as yet unorganized, or, in many instances, as at the respond-ent's plants, organized under employer-controlled representation plans,and the movement among employees to join and form such nationalorganizations and to secure representation by them for the purposes ofcollective bargaining.The admonition was not only directly obstruc-tive of the United's campaign, but was unmistakably a proposal thatemployees turn for leadership to those who had sought or might seekto organize them upon a plant basis.Nor is it of consequence that thismessage "To Cudahy Employees" did not employ threats to make itspoint.The respondent's message was addressed not to an economicequal, but to economic dependents.Suggestions made by an employertake on the aspect of command to employees, particularly where, as inthe present case, the employer has for many years financed, promoted,and controlled their minimal form of collective action.35Under suchcircumstances it was particularly essential that the respondent shouldnot thus prejudice the determination to be made by its employees as tothe form of self-organization they should choose.We find that theas Cf.National Labor Relations Board v. Pacific Greyhound Lines, Inc.,303 U. S. 272,274-275.See alsoNational Labor Relations Board v. The Griswold Manufacturing Com-pany,100 P. (2d) 713 (C. C. A. 3). The Senate Committee on Education and Labor,discussing Section 8(2), stated(Sen. Comm. Print Comparison of S. 2961, 73d Cong.,and S. 1958,74th Cong., p. 27) :As the testimony before the Committee last year and this year amply demon-strates it is at the stage of "formation" that employer activity is most effectiveand harmful. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent by its message sponsored, promoted, and assisted the for-mation of the P. H. W. U., and that by the distribution of "ExtraForce," and by the other acts of assistance to the P. H. W. U. andobstructive of the United, above set forth, interfered with, restrained,and coerced its employees in the exercise of their rights guaranteed inSection 7 of the Act.As we have stated above the "Extra Force" was distributed atthe time when the circularization in the plant of petitions for theformation of the P. H. W. U. was beginning. By April 27, 1939,scarcely a week later, signatures of over 750 of the approximately 1150employees then working at the Kansas City plant had been obtainedto the petitions.36Within a few days thereafter articles of associa-tion of the P. H. W. U. were circulated in the plant, and by May 7,1937, a majority of employees had signed the articles.We shall con-sider below in detail the manner in which the circulation of thepetitions and the articles of association was conducted and the re-spondent's participation therein.While there is some dispute in theevidence as to the manner of circulation and the respondent's part init, it is clear that, apart therefrom, the affiliation within so short aperiod of such a proportion of the employees with the P. H. W. U.is to be accounted for in part by the distributing to employees of thespecial edition of the respondent's publication counseling against out-side labor organizations and urging adherence to the "accustomedway."The articles of association themselves recite that the P. H. W. U. isformed by employees at the Kansas City plant who believe "it to befor the best interests of the employees of that plant to unite in anorganization of which they will have control, which can best dealwith their particular problems, and which will be free from en-tangling alliances with other organizations whose problems are dis-tinct from theirs." 37The articles of association in other respectskept to the "charted course of industrial relations."They providethat membership shall be limited to employees at the Kansas Cityplant,311 and while providing for the election of officers by the mem-bership at large, the articles in respect to the machinery of collectivebargaining again follow the principles of the Plan.They providefor the election of a board of trustees to be chosen by employeesin various electoral divisions in the plant, and declare that, by signing3'The figure of 1150 employees includes approximately 50 to 60 foremenand assistantforemen.See footnote 18,supra.37 Compare the statement made by the respondent in the July 1937 issue of "Force,"quotedinfra.m The bylaws of the P. H. W. U. further provide that, "If any officer (including Trus-tees) shall cease to be an employee of the Kansas City plant of The Cudahy Packing Com-pany, his office shall become vacant." THE CUDAHY PACKING COMPANY323the articles, employees "designate and select" the board of trusteesto be elected "as our representatives."The articles conclude withthe provision which could not fail to impress an employee with thecontinuity of labor relations under the Plan and the P. H. W. U.The final paragraph of the articles provides that a copy of the arti-cles, together with the names of the trustees shall be forwarded tothe respondent, and that not only changes in the membership ofthe board of trustees but "any amendments to these Articles" as wellshould be forwarded to the respondent.That the board of trusteesregarded itself as merely a successor to Plant Conference Board andwith functions of no different character is indicated by the testimonyof Philip Beil and Aubrey A. McDaniels, the only trustees to testifyat the hearing as to the operation of the P. H. W. U.3°Beil had beenan employee representative under the Plan since 1923, had been chair-man of its grievance committee for 10 years, and was elected chair-man of the board of trustees of the P. H. W. U. He testified that"the reason the trustees were formed and I was made (their) chair-man . . . (was) to hear those complaints and to bring them to theattention of the trustees."McDaniels described his concept of histrusteeship as follows:Well, at one of the meetings they elected me as trustee and thepart I took in there, as I understand it, is to work over the stew-ards and things like that on grievances and things.40We have referred above to the fact that the petitions for the for-mation of the P. H. W. U. and the articles of association were cir-culated throughout the plant. It is contended that this was donewithout the knowledge of the respondent.The record, on the con-trary, shows that the solicitation of employees was carried on openly,on the respondent's time, with the knowledge and acquiescence of its3'Allison, the only other trustee to testify, gave no testimony on this point.The bylawsof the P. H. W. U. adopted May 5, 1937, provide : "The Trustees shall act as the exclusiverepresentatives of all the employees of theKansasCity plant of the Cudahy Packing Com-pany for the purpose of collective bargaining with said The Cudahy Packing Company inrespect to rates of pay,wages, hours of employment,and other conditions of employmentand shall have authority to enter into agreements with said Company relative thereto.They shall receive and consider all grievances presented to them by department stewardsrepresenting the members of the Union in various departments of the plant, in the mannerprescribed in the section of these by-laws with reference to grievances and negotiate withthe Management concerning such grievances when necessary." (Article III, Sec. 8).Thedeclaration that "The Trustees shall act as the exclusive representatives of all the em-ployees of the Kansas City plant" would seem to bespeak advance assurance by the re-spondent that it would always recognize the claim by the I'. H. W. U. to have been des-ignated by a majority of the employees.For the claim that the articles of association hadbeen signed by a majority of the employees was first communicated' to the respondent bya letter of May 7, 1937.Moreover, a legitimate labor organization would hardly writeinto its bylaws a declaration of a perpetual majority status.40 That the trustees. as a whole, in no real sense regarded themselves as representativesfor collective bargaining is further disclosed by their conduct in December 1937 in connec-tionwith the consideration of the tolerance-hour proposal, to which we have referredabove and which we shall consider. in detail below. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employees, and in many instances by the supervisoryemployees themselves.That in some instances such supervisory em-ployees are designated strawbosses and foreladies does not relieve therespondent from responsibility for their acts.The record clearlyshows that both strawbosses and fore]adies act in a supervisory ca-pacity, that they transmit orders of the foreman or assistant foreman,are charged with proper execution of such orders, and arrange thework among the employees under their direct supervision.Unlikegang leaders, as the record shows, they are not charged with per-sonally performing physical labor.Admittedly, strawbosses haveand exercise the right to make recommendations as to discharges andlay-offs, and their recommendations, unless thought to be based uponpersonal animosity, are accepted.Some strawbosses are paid on anhourly basis, others receive a weekly salary.Foreladies in some in-stances work under the immediate supervision of strawbosses who inaddition supervise other employees, but in some cases foreladies haveas their only superior a foreman who is in charge of several depart-ments.From the testimony of the respondent's own witnesses, it isapparent that there is frequently no essential difference betweenstrawbosses and assistant foremen.Thus, in the animal-feed depart-ment, White, a supervisory employee in charge of 15 to 20 men andsubject to the orders of a foreman and assistant foreman who super-vise several departments, regards himself and is regarded by therespondent as an assistant foreman.On the other hand, KatieCrofton, who is classified as a forelady, is in charge of 25 to 30women in the sliced-bacon department and is subject only to theorders of a foreman who has no assistant foreman and supervisesthree departments.Again, Broadhurst, a supervisory employee, isdescribed by Heuck as a strawboss, although he had his own officeand is regarded as foreman of the pork-trim department not onlyby Williamson and Winterringer, employees called as witnesses bythe Board, but also by the respondent's witness, Kinscheloe, who him-self is assistant foreman in the fresh-pork department.Moreover,by their terms, though in the case of the P. H. W. U. practice beliesprofession, both the Plan and the Articles of Association of theP.H. W. U. recognize that foremen and assistant foremen are notthe only employees who are supervisory employees and identifiedwith the management.41We perceive no basis for disregarding thesiBy its terms,the Plan excluded from participation in the selection of employee repre-sentatives "foremen, assistant foremen, clerks, timekeepers, andemployees having thepower of supervision,employmentordischarge."Similarly the Plan provided that "fore-men, assistant foremen, clerks, timekeepers andemployees having the power of supervision,employment or discharge" were not eligible to this office of employee representatives.TheArticles of Association of the P. H. W. U. provide : "Foremen, assistant foremen, andemployees having poker of supervision,employment or discharge" shall not be eligible tomembership. [Italics added.]The bylaws of the P. H. W. U., inadditionexpressly ex-clude, "managers or assistant managers or departments, (and) time study men." 325obvious fact that strawbosses and foreladies represent the respondentin the conduct of its operations, and the record clearly shows thatthey are regarded by other employees as part of the management.As we have stated above, supervisory employees participated ex-tensively in the circulation of the petition and the articles of associa-tion of the P. H. W. U.We shall note only a few of the instances.White, assistant foreman of the animal-feed department, signedthe petition of the P. H. W. U. and admitted that he had securedthe signatures of approximately 9 or 10 of the 12 employees in thatdepartment whose names follow his on the petition in evidence.Williamson, an employee in the mechanical department whose dutiescarry him throughout the plant, testified that he saw Kinscheloe,who was then a scaler and checker, call a number of women intoBroadhurst's office about this time to sign certain papers.His testi-mony is corroborated by the articles of association in evidence whichcontain on the same page Kinscheloe's name and the names of a num-ber of women, the surnames of two of whom had been added with thenotation that it was written "By W. D. Kinscheloe."While Kinsch-eloe denied calling the women to the office, he testified, "I tried tosign them up, whether it was in Mr. Broadhurst's office or it was out-side it didn't matter to me."We find that Williamson's account ofthe incident is to be credited.The participation of other supervisory employees is establishedby uncontradicted testimony.Hodges, strawboss over 10 to 23men in the canning department and receiving a salary, signed boththe petition and the articles of association, and admitted that hehad openly worn his P. H. W. U. membership button until a monthbefore the hearing and was a paid-up member.He also admittedthat he had asked "probably all of the gang" to join the P. H. W. U.Anna Millich, forelady in the canning department 42 with 25 to 30women under her supervision, signed the petition. It appears fromthe uncontradicted testimony of Mary Horn, that Millich directedher and the other women under Millich's supervision to sign thepetition at their work.. It also appears from the uncontradictedtestimony of Horn and M. A. Borris that Protrasky, who was astrawboss over approximately 55 employees in the canning depart-ment-and Millich's immediate superior, assigned Borris to the job ofone Savage at the grinding machine for approximately 3 hours,so that Savage might circulate either the petition or the articles ofassociation, and that Savage used the office of Lewis, foreman of thedepartment, to solicit signatures during working hours.EmmaGillette, employed in the labelling and shipping divisions of the42 The canning department employs as many as 175 persons and, apparently, is the largestdepartment in the Kansas City plant. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDcanning department, testified,without contradiction, thatBobBeason, strawboss over approximately 35 employees in those di-visions, asked her and other employees at their work to. sign thepetition, and told them that "Mr. Lewis [foreman of the entire de-partment] wanted it back at the office by noon."Broadhurst, foreman of the pork-trim department, Cordon, straw-boss over 6 to 8 employees, and Pokas, loading strawboss over 10 to20 men, signed both the petition and the articles of association.Thepetition was also signed by King, strawboss over 10 to 15 employeesin the ham-boning department, Kolenda, strawboss over 10 to 15employees in the sweet-pickle department, and Newnan, a salaried"roustabout boss" over 5 to 20 employees in the mechanical depart-ment labor group.Sullivan, strawboss in the sausage departmentover 10 employees, signed the articles of association.None of thesesupervisory employees was called as a witness to explain his actionin signing the documents.We have stated above that Callowick, who was employed as apike-pole man in the beef-cooler department, was among the mostactive of the employees who circulated the petition and articles ofassociation.While Callowick's testimony does not always distin-guish between the petition and the articles, it appears from his ownadmissions that he spent approximately 2 to 4 days circulating eachof them, and was away from his job on those days from 2 or 3hours and on some occasions a half to a third of his working time,that he circulated the documents in a majority of the departments,and that he secured many signatures to both documents and 200 to 250signatures to one of them.Callowick testified that his foreman,Weber, did not know that he had left his job.Weber did not testify.We cannot believe that Weber was unaware of and did not arrangefor Callowick's absence from his work.Callowick visited depart-ments of the plant such as the fertilizer plant and tank house, whichwere a considerable distance from the beef-cooler department.More-over, it appears that the nature of Callowick's work was such that,while he may have been able to complete all work on hand, therewas no way for him to anticipate the time when meat would be de-livered to him to be poled.Callowick claimed that he had tried toavoid being observed by the foremen and assistant foremen in thedepartments which he visited.The claim is contrary not only tothe testimony given by the employees called as witnesses by theBoard, but also to the testimony of at least one of the foremeninvolved.Callowick admitted that he had signed up employees inthe beef-kill department at the desk of Rodler, the foreman.Callo-wick claimed that neither Rodler nor Barrett, the assistant foreman,were present.Garcia and Washington, employees in the beef-kill THE CUDAHY PACKING COMPANY327,department, testified that Barrett had been present.Rodler testifiedthat he had returned from lunch and had found Callowick at hisdesk with a group of employees gathered at his desk, that he hadnot inquired as to the reason for such a gathering, that he had foundBarrett in the department within view of the desk and that exceptin cases of emergency either he or Barrett are always present in thedepartment.We find that Callowick solicited in the beef-kill depart-ment with the knowledge and acquiescence of the respondent. In-deed, Callowick testified that he had asked permission from one fore-man on the fourth floor to talk to the men in the department andthat the foreman had allowed him to do so, stating "he had to gosomewhere and what he didn't see wouldn't hurt him." Callowickwent so far as to testify that he had managed to get one foremanaway from his department, so as to solicit unnoticed, by falsely tell-ing him that Weber, Callowick's foreman, wanted to see the foreman.Obviously this would have disclosed to Weber that Callowick wasaway from his job.We are satisfied that Callowick's actions incirculating the petition and documents were fully known to and per-mitted by the respondent. In addition to the facts which we haveset forth above, it is to be noted that the record clearly shows thatCallowick could not have avoided the notice of strawbosses andforeladies who, the record shows, were by the nature of their dutiespresent wherever work was being done by employees subject to theirsupervision.That they were seen by those supervisory employeeswas not denied either by Callowick or by Allison, who claimed thathe secured signatures by jumping off his tractor to talk to employeesas he made deliveries in various departments.Also active in circulating the articles of association was WalterBlevins, an employee in the fresh-pork department whose status weshall consider below.Blevins, who admittedly had until recentlybeen assistant foreman in the fresh-pork department, circulated thearticles of association, and later collected dues for the P. H.W. U.throughout the plant for a period of at least 2 weeks, and at least asearly as May 17, 1937, as spokesman for the P. H. W. U., interviewedemployees in the plant concerning grievances.During this entiretime Blevins wore his foreman's smock. It is contended that Blevinshad terminated his employment before engaging in these activitiesand that the respondent had no knowledge of his presence in the'plant.Blevins admitted that he had visited the beef-kill departmenttwo or three times, and as we have noted above, either the foremanor assistant foreman is present in the department except in emer-gencies.Blevins testified that during these visits he had hiddenbehind carcasses so as not to be seen.Rodler, foreman of the depart-ment, admitted, however, that he had seen Blevins talking to the247 ;S4-4o-vol. 1.722 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen.Blevins was a clearly untruthful witness, and we credit thetestimony ofWillis, Candido, Smart, Washington, Yarmek, M. J.Borris, Briner,Williford,Williamson,Winterringer, and other em-ployees that Blevins openly spoke to them or to other employees attheir work concerning the P. H. W. U. Indeed, Wilkerson, a witnesscalled by the P. H. W. U., testified that when he and others were laidoff in his department they looked for Blevins in the plant in order topresent their grievances to him as a representative of the P. H. W. U.,and that they found him in the yard near the employment office.Obviously Blevins' presence in the plant was not only open but amatter of common knowledge.Moreover, Blevins did not contendthat he had sought to avoid the notice of strawbosses and foreladies,and as we have pointed out above he could not possibly have done so.Several foremen testified that they received instructions fromHeuck to maintaina neutralposition with respect to the competingunion.The respondent, however, offered no proof that it had issuedany instructions to strawbosses and foreladies, although as we havepointed out, they were active in promoting the P. H. W. U. and therespondent was clearly responsible for their actions.Moreover, thetestimony of the foremen is indefinite as to the date when theyreceived the alleged instructions, and other evidence indicates, and wefind, that such instructions were not issued until after the P. H. W. U.had been granted exclusive recognition by the respondent as the bar-gaining agent of the employees at the Kansas City plant.That thepurported policy of neutrality was not inaugurated at a time when, ifenforced, it would have indicated to employees the respondent'simpartiality, is revealed by the testimony of Seever, an employee whohad been outspoken for the United. Seever testified that during theperiod when the articles of association were being openly circulatedin the plant, Epperson, foreman of the sweet-pickle department, hadwarned him, "I am informed that you are talking union and that isnot permitted." 43Epperson was not called as a witness, and we findthat the facts were as stated by Seever.While it appears that byJuly the respondent had promulgated a rule which prohibited circu-lation of petitions by eitherorganizationin the plant, the P. H. W. U.had meanwhile been granted- recognition as the exclusive representa-tive of all employees, and the recordleavesno doubt that prohibitionWhile Callowick testifiedthat adherentsof the United werealso seeking to sign upemployees,the incidentstowhich he refersseem to have been surreptitious and to haveoccurred in the dressing rooms.Allison.who claimed his duties carried him through manydepartments,admittedthat hehad never seen solicitationfor the Unitedin the plant, andBell testified that thesolicitationby the United hehad witnessed"was (at)noon hourand beforework hours in the morning."In any event it is clear fromthe record that theactivities of the United in the plantwere-incontrast with those of the F. H. W. U.-the exception and not the rule, andwere inno case participated in by supervisoryemployees. THE Cti DAHY PACKING COMPANY329was a meansdevised to preserve the advantageous position theretoforeachieved by the P. H. W. U. through the respondent's assistance.Atthat time, for example, the rule was invoked to prevent Winterringer,one of the officers of the United, from circulating a petition in hisdepartment on which employees might indicate their preferencebetween the United and the P. H. W. U.By the afore-mentioned solicitation on behalf of the P. H. W. U.,carried on openly, on the respondent's time, with the knowledge andacquiescence of supervisory employees, as well as by supervisory em-ployees themselves, the respondent fostered, promoted, and otherwiseencouraged the formation of the P. H. W. U., and contributed supportto it.The immediate facts with respect to the circulation of thepetition and articles of association at once indicated to its employeesthe respondent's wish and intention that the P. H. W. U. should beformed and that employees should become members thereof.Therebyfree choice of the P. H. W. U. as a bargaining representative byemployees became impossible and the P. H. W. U. was stamped as therespondent's creature.That previously the respondent, for 16 years,had carried on its labor relations through a dominated Plan, onlymade more certain, as did other unconcealed activities of the respon-dent, that its wishes and intentions would be recognized and observedby employees. -We have referred above to the activities of Blevins in the circula-tion of the articles of association, and the collection of dues for theP. H. W. U. inside the plant. It is contended that these activitiesoccurred after May 8, 1937; that on said date Blevins was only aclerk in the fresh-pork department, having been reduced to that statusfrom the position of assistant foreman 2 or 3 months previously; andthat on said date Blevins acting in his own interest, quit his employ-ment with the respondent to become financial secretary of the P. H.W. U. Whether Blevins engaged in any activities inside the planton behalf of the P. H. W. U. before May 8, 1937, is ofno particularconsequence, since he admittedly did so thereafter until about May24, 1937,4 and, as we find, did so wearing the indicia of a supervisoryemployee and acting with the knowledge of the respondent.More-over, the contentions as to Blevins' status on May 8, 1937, and thealleged reason for the termination of his employment by the respon-dent and his subsequent participation in the affairs of the P. H. W. U.are not supported by the record.Blevins testified that he quit his job on May 8, 1937, to becomefinancial secretary of the P. H. W. U. and that for about 60 days44About Dfac 24, 1937.one of the representatives of the United protested to Heuck thatBlevins was allowed the freedom of the plant while such privilege was denied the United.It was not disputed that Blevins then ceased his activities inside the plant. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreviously he had been "reduced to a clerk" whose "duties were con-fined to a desk within a small office."He stated that the change inhis position to that of a clerk was "due to the small volume of busi-ness" and that the clerk whom he replaced was transferred to "thegang."Blevins admitted that his salary had not been reduced at thetime of the alleged change in positions.Evans, superintendent ofthe fresh-pork department, testified that "perhaps two or threemonths" before May 8, 1937, Blevins was placed "in the office doingthe work of a clerk," because "business was slow" and the regularclerk "was put back in the gang, scaling."Kinscheloe, who suc-ceeded to Blevins' position, testified that he was not made assistantforeman until June 18, 1937, at which time he stated there was ,inincrease in business, and that the position of assistant foreman hadmeanwhile remained vacant.We find that this testimony cannot becredited in view of the documentary evidence in the record.Thus,though Blevins is alleged to have been demoted to the position ofclerk some 60 to 90 days prior to May 8, 1937, because of slackeningbusiness and the position to have remained vacant until Kinscheloewas made assistant foreman on June 18, 1937, because of an increasein business, the respondent's records of hogs killed weekly fromFebruary through July 1937, disclose the following :Week ending-Hogs killedweekending-Hogs killed216/37 ----------4,7985/8/37 ------------2,445,2/13/37 ---------5,0885/15/37 -----------23542/20/37--_ -----5,0695/22/37 -----------2, 7732/27/37 ---------4,5975/29/37 -----------3,4983/6/37 ----------4,9896/5/37 ------------3, 5653/13137 ---------5, 6296/12/37 -----------3, 7013/20/37---------5,1386/19/37 -----------2,6223/27/37 ---------3,5036/26/37 -----------3,3224/2/37 ----------4,5297/3/37 ------------3, 2584/10/37 ---------3, 6757/10/37 -----------1,8114/17/37 ---------4,6147/17/37 -----------2, 1474/24/37 ---------4,5587/24/37 -----------1,8905/1/37 ----------3, 3257/31/37 -----------2,097Blevins' employment record shows that, between 1926 and 1937, heheld various jobs at different salaries, the most recent change recordedbeing his transfer on July 13, 1937, from time-study man 45 to assist-ant foreman in the fresh-pork department.The employment recordshows no change from the latter position, although it is clear there-from that the respondent customarily recorded changes in status. Inview of this documentary evidence and Blevins' admission that hissalary was not reduced, and upon the entire record, we find that11Time studies were made to determine the rate of compensation for piece work. THE CUDAHY PACKING COMPANY331Blevins was employed by the respondent until May 8, 1937, as assist-ant foreman in the fresh-pork department of the Kansas City plant.We next consider the contention that Blevins quit his job on May 8,1937, for reasons of his own, and that he thereafter, for the first time,participated in the affairs of the P. H. W. U. Blevins testified that"early on the afternoon" of May 8, 1937, which was a Saturday, Callo-wick approached him in the rest room and asked him whether hewould be interested in becoming financial secretary of the P. H. W. U.,that he answered he would not, that, as he o as leaving work later inthe afternoon, Callowick approached him near the gate of the plantand again asked whether he would accept the job of financial secretaryat the same salary "I was gettingas assistant foremanof the fresh-pork," and that he accepted the offer and immediately returned to theplant,wrote out a resignation and left it on the foreman's desk.Blevins testified that he simply "walked off the job" and, except byway of the note left on the foreman's desk, gave the respondent nonotice that he was resigning.Blevins further testified that, except fora casual conversation with fellow employees on the evening of May 7,he had no knowledge of the formation of the P. H. W. U.'° at the timeCallowick spoke to him, and that he accepted Callowick's proposalwithout inquiry as to the membership of the P. H. W. U. and reliedsolely upon Callowick's assurance that he would receive the $35 a weekhe had been paid by the respondent.When questioned as to why hefelt he could rely upon this assurance, Blevins answered that he "had,come in contact with him [Callowick] about a year, I would say, or ayear and a half, and I found that his word was as good as his bond."Pressed as to the nature of his previous "contacts," Blevins offerednothing beyond the statement that the "contacts" were "working andpersonally," and admitted they were not "close personal friends at thetime."Blevins testified that he decided to accept the position as finan-cial secretary because "he was on the down hill side" in his job, alleg-ing that he at one time had earned $38.50 a week in the employ of therespondent and that he had been on his last job for "over a year and Ihad asked my superior officer for a raise and all I got was prom-ises."Blevins further testified that he entered upon his duties asfinancial secretary on Monday, May 10, 1937.According to Callowick the trustees and officers of the P. H. W. U.at a meeting held at Allison's home the evening of May 7, 1937, de-cided that Blevins was the person to be secured as financial secretary,that it had then been decided to offer him $35 a week, that he had beenchosen in preference to others considered because "I understood he46Blevins also testified that he had never participated in the Plant Conference Board. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDwas a clerk."Asked as to the basis of this understanding, Callowickstated :The basis of that understanding is the man was on the fifthfloor of the beef-boning department where I have to go quite oftenand I have often seen the man working on records and as there arefour or five clerks in that office I assumed the man was a clerk.Callowick, when asked whether he "knew Blevins as a friend beforethe time you approached him to be financial secretary," testified "Iknew him very slightly."He further testified that he made no checkto determine Blevins' efficiency as a. "clerk."Regarding the conversa-tion with Blevins, Callowick, who also fixed the date as the afternoonof May 8, 1937, testified :I explained to him only that the job would pay $35.00 and thepossibilitieswere it would go higher as we got more members.That was the extent of practically the whole conversation.Callowick also testified that Blevins began his. duties as financialsecretary on May 10, 1937.Evans, foreman of the fresh-pork department, testified that Blevinshad placed the note of resignation on his desk, but that the first timehe had any conversation with Blevins about the letter was some 6weeks later.Although he admitted this was the only occasion uponwhich he had received a resignation from an employee, Evansclaimed that he had kept the note in his desk until he had receiveda call for it from Heuck's stenographer at about 1 o'clock in the after-noon of February 4, 1938.At that time neither Blevins nor Callo-wick had testified, but that morning there had been introduced inevidence at the hearing Blevins' employment record containing thenotation that on May 8, 1937, he had received a leave of absence.Heuck, at the hearing on the afternoon of February 4, 1938, testi-fied that he alone had authority to grant a leave of absence, that insuch a case he might forward to the clerk in the employment officea note concerning the leave to supplement the usual release slip,denied that Blevins, who had worked directly under him as "timestudy" man for almost 2 years immediately preceding his transfer tothe job of assistant foreman, had spoken to him about leaving hisjob, or had asked for a leave of absence, and alleged that the clerk inmaking the notation on Blevins' employment record that he had beengiven a leave of absence was "without authority" or "he was mis-informed."Heuck admitted that the clerk who had made the entryon Blevins' employment record was still employed by the respondent.The clerk was not called as a witness. THE CUDAHY PACKING COMPANY333We are unable to credit the testimony which we have set out withrespect to the circumstances under which Blevins' employment by therespondent was terminated and he began to act as financial secretaryof the P. H. W. U. Blevins' alleged motive for relinquishing his jobis patently untrue.At the time he was receiving $35 a week, and hisemployment record shows that this was the highest wage he hadever received.Moreover, the employment record shows that withinthe period of less than a year he had received two raises in his salaryas assistant foreman.We cannot believe that a person in his super-visory position, under these circumstances, would, on the spur of themoment, quit his job to become financial secretary of an organizationas to whose membership he was entirely ignorant, and with no assur-ance that he would receive even his accustomed salary, other than thepromise of another employee who testified that at the time the arti-cles of association were circulated "I didn't hardly know Blevins."Moreover, the explanation advanced by Callowick for selecting Ble-vins is palpably false.The board of trustees of the P. H. W. U.could hardly have known on May 7, 1937, the amount of the salaryBlevins was receiving from the respondent.Nor could they haveselected him because of his assumed competence as a clerk in thebeef-boning department, since he worked in an entirely different de-partment.Nor was Blevins one of several clerks in the office of thefresh-pork department.Moreover, in a plant obviously having manypersons engaged in clerical work, it is incredible that there should bechosen as financial secretary an employee who, allegedly, had not evenbeen approached to join the P. H. W. U. Equally unpersuasive isBlevins' testimony that after 11 years in the respondent's employ,more than once in a supervisory position, he simply walked off hisjob in the fresh-pork department.We think that his employmentrecord, a document which did not lend itself to fabrication since itcontained entries for the past 11 years, is to be credited.We con-clude that Blevins became financial secretary at the instance of therespondent, and was granted a leave of absence by Heuck in orderthat he might act in that position.While the evidence compels sucha conclusion even upon the assumption that Blevins did not becomefinancial secretary until May 8, 1937, the record shows that Blevinshad become financial secretary even earlier.On May 7, 1937, the P. H. W. U. wrote Heuck requesting recognitionof its board of trustees as the exclusive representative of employees atthe Kansas City plant for the purposes of collective bargaining.OnMay 10, 1937, Heuck replied by letter granting such recognition.Previously on April 29 and 30, 1937, there had been a similar exchangeof letters resulting in the recognition by the respondent of the organ-izing committee of the P. H. W. U. as exclusive representatives pend- 334DECISIONS OF NATIONAL LABOR. RELATIONS BOARDing the completion of the organization.On May 11, 1937, Heuckforwarded copies of the May 7 and May 10, 1937, letters to R. E.Yocum at the respondent's office in Chicago.Yocum is the generalsuperintendent in charge of all of the respondent's plants and in chargeof all labor relations.In the covering letter, dated May 11, 1937,Heuck referred among other things to a meeting of the P. H. W. U.held on May 5, 1937, at which officers and trustees were elected, andnamed as among the officers elected "W. W. Blevins, Employee of ourfresh pork department."Heuck's letter of May 11 also refers to theelection by the board of trustees at a meeting on theeveningof May 7of Philip Beil as chairman.Beil testified that he attended the meet-ing on May 5, 1937, that he was temporary chairman of the meeting,and that Blevins was present and was chosen financial secretary.Wefind that Blevins became secretary of the P. H. W. U. during hisemployment as assistant foreman by the respondent, and that he didso at the instance of the respondent in order that the respondent mightinsure its control over that organization and that he was given a leaveof absence as a token of assurance that he might return to his formerposition.As we have pointed out above the respondent, on April 30, 1937,recognized the P. H. W. U. organizing committee as the exclusive bar-gaining agent of employees at the Kansas City plant, and, on May 10,1937, granted such recognition to the then organized P. H. W. U.Other than the statement in Heuck's letter of May 10, there is noevidence in the record that the respondent made any check to determinehow many employees had signed the articles of association of theP. H. W. U. before the letter was sent. In the letter Heuck wrote thatthe articles had been presented to him for verification by McCamish,attorney for the P. H. W. U. In his letter of April 30, Heuck hadmade an identical statement with respect to the P. H. W. U. petitions.McCamish did not testify.Heuck, when interrogated, said that thepetitions had been presented by Allison and Callowick whom he de-scribed as officers of the P. H. W. U., although no officers were electedor articles of association or bylaws adopted until a week later.Heucksought to explain the statement in the letter that the petitions had beenpresented by McCamish, on the ground that he assumed that the officersof the union were presenting them on behalf of their attorney.Alli-son's only testimony with respect to the petitions after they were col-lected was that they had been sent to the attorney for safekeeping.Callowick testified that the petitions had been turned over to theattorney, that he had left the matter entirely in the hands of the attor-ney, and that he had no knowledge of any check made by the respon-dent.Although Heuck testified that the petitions were checked bythe timekeeper and a clerk, neither was called as a witness.Heuck THE CUDAHY PACKING COMPANY335did not testify as to the basis for the statement made in the letter ofMay 10 that the articles of association had been presented by McCam-ish.We conclude that on April 30, 1937, the respondent grantedrecognition to the P. H. W. U. organizing committee, and on May 10,1937, to the P. H. W. U., without making any check of its claims ofmembership. Indeed, that the entire exchange of letters was part ofa prearranged scheme is indicated by the fact that identical letterswere sent by the organizing committees at St. Paul and Kansas Cityplants, and identical letters of recognition were sent by the superin-tendents of those plants.As we have also pointed out above the respondent knew as earlyas April 18, 1937, that the United was seeking to organize the em-ployees at the Kansas City plant.The respondent's precipitaterecognition of the P. H. W. U. committee and later the P. H. W. U.,without any check of their membership claims, was obviously a steptaken in order to obstruct the United's organizational efforts and togive support to the P. H. W. U. That this 'was the respondent'splan of action is further shown by the circumstances under whichit entered into an exclusive bargaining contract with the P. H. W. U.on June 3, 1937.On May 21, 1937, representatives of the United conferred withRenck, stated that they had enrolled a majority of the employees,and asked for bargaining rights.Heuck stated that he would haveto consult his superiors in Chicago and another meeting was agreedupon.Following the meeting Heuck consulted Yocum at the re-spondent's Chicago office by telephone with respect to the United'sclaim and request, a procedure he also followed with respect to hislater meetings with the United.On May 24 the United representa-tivesmet again with Heuck and asked for recognition. On thisoccasion Heuck stated that the P. H. W. U. had shown proof of amajority and had been granted recognition, and intimated that theUnited should submit its evidence of membership.When pressed astowhether, if shown evidence of the United's majority, he wouldgrant recognition to the United, Heuck said that he would have toconsult his superiors.The United representatives, therefore, de-clined to present any proof but pointed out that it was apparentthat there was a duplication of members in the two organizations andproposed that the issue of majority be determined by an election tobe held by the National Labor Relations Board.To this Heuck de-clined to agree.Heuck stated that he would consult with the Chicagooffice, and a further meeting was set for May 28.At the meeting heldon May 28, the United representatives asked for recognition as therepresentatives of their members.Again Heuck said he would haveto consult his superiors, and June 4 was agreed upon as the date ofthe next meeting.On June 4 Heuck was in Omaha. On June 7 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe met again with the representatives of the United and at that timetold them that nothing further could be done in view of the con-tractwhich the respondent had meanwhile entered into with theP. H. W. U.When Heuck met with the United representatives on May 24, Cal-lowick and Orme, one of the trustees of the P. H. W. U., were inOmaha for the purpose of negotiating a contract with the respondenton behalf of the P. H. W. U. This, Heuck, by his own admission,knew.By May 26 the contract had been agreed upon. It is reason-able to infer that Heuck was so informed, and according to his owntestimony was so told by Callowick on the latter's return from Omahaon May 29. However, Heuck did not refer to the negotiations inOmaha in his meetings with the United on May 24 and 28, andSmith, the assistant superintendent at the Kansas City plant, calledoff the meeting with the United scheduled for June 4 without disclos-ing the fact that the contract had meanwhile been agreed upon.Moreover, one of the' persons signing the contract on behalf of therespondent was Yocum, whom Heuck had advised of the claims madeby the United.In failing to disclose to the United the pendency of negotia-tions with the P. H. W. U. and in consummating a contract with itdespite the conflicting claim of the United to represent employees atthe Kansas City plant, the respondent clearly indicated preferencefor the P. H. W. U. and unwillingness to consider the status of theUnited as the bargaining agent for its employees, and thereby therespondent gave support to the P. H. W. U. and obstructed theUnited.In so finding we have not overlooked the contention thatthe record shows that in May 1937 the United had not been designatedby a majority of employees at the Kansas City plant.While we donot find the contention, so broadly stated, to be in accordance withthe evidence,47 we think that in any event the argument based thereonis beside the point.The record shows that the respondent proceededwith the negotiation of a contract with the P. H. W. U.. in the faceof a competing claim of representation, the validity of which it didnot seek to determine.While the United had declined to exhibitproof of membership, it did so only after the respondent had indi-cated that it would give no weight to such evidence, and would notagree to an election even if shown that the claims of the two labororganizations were based upon a duplication of members.Whetheror not, in fact, the United had been designated by the majority ofemployees was not a matter by which the respondent intended to bedeterred.Its manifest intention to disregard, rather than the actual.status of the United, is the circumstance to which reference must be47See Section IX,infra. THE CUDAHY PACKING COMPANY337had in appraising the respondent's conduct in entering into the con-tract with the P. H. W. U.We have stated above that by his own admission Heuck knew, Itthe time of the conferences between himself and the United repre-sentatives, that Callowick and Orme were in Omaha for the pur-pose of negotiating a contract with the respondent on behalf of theP.H. W. U. Heuck also admitted, and we find, that he had givenCallowick and Orme $40 each for the expenses of the trip to Omahaafter Callowick had advised him of the projected conference and hehad consulted Yocum by telephone, and that he had granted Callo-wick permission to be away from his job.Later in the hearing Callo-wick denied that he had received any funds from the respondent andproduced cancelled checks of the P. H. W. U. for $40 each payable tohimself and Orme.While Blevins also testified that the checks hadbeen issued by the P. H. W. U. to defray the expenses of the trip, wefind that the coincidence in amount between the checks and the sumwhich Heuck stated he paid in cash for the expenses, entirely cor-roborates Heuck's admission that the respondent paid the expensesof the trip.Whether the money was paid over to Callowick, de-posited in the account of the P. H. W. U., and then withdrawn bycheck, or whether it was later paid over to reimburse the P. H. W. U.for its expenditures; is unimportant.Callowick also denied that he had advised Heuck of the proposedtrip to Omaha, and stated that he had obtained permission from hisforeman to be away from his job and had given the foreman noexplanation for the request.The foreman was not called as a wit-ness.Since Callowick could have had no reason not to advise Heuckof the proposed trip, we conclude that his denial that he did so waspart of his attempt to controvert the proof that the respondent hadpaid the expenses of the trip.Callowick testified that the occasion for the trip to Omaha was aletterwhich he had received from one Nakromis, president of theindependent union at the respondent's Omaha plant, which askedifwe would like to sit in on a conference that the Omaha plantwas having at the time with the company with regard to con-tracts; they thought possibly, as they explained in the letter,that we should unify a plan that would be substantially goodfor two or three plants or whatever it may concern.The letter, according to Callowick, stated that two delegates wereto be present from the independent labor organizations at the respond-ent's Sioux City 48 and Omaha plants.Callowick further testified that4S InMatter of TheCudahy Packing CompanyandUnitedPackinghouseWorkers LocalIndustrial Union No.889,15 N. L.R. B., 676,we found that the respondent interfered'with, dominated,and contributedsupport tothe adw8nistrationof thisorganization, thePackinghouseWorkers Union of Sioux City. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDthe letter had been addressed to him as president of the P. H. W. U.and that it Was the first communication he had ever received fromNakromis.When questioned as to the whereabouts of the letter Cal-lowick stated that it had been stolen from his locker.Later whenquestioned concerning the origin of the P. H. W. U., Callowick testifiedthat he had received. an earlier letter from Nakromis, also allegedlystolen from his locker, stating "that they were organizing a union andwere going to call it that [Packing House Workers Union]."Callo-wick, who had never been a member of the Conference Board, offeredno explanation for the alleged earlier letter having been sent to him.He went so far as to testify that he had never heard of communicationsfrom the St. Paul organization, though the record clearly shows thatthe organizing committee of the P. H. W. U. received letters from St.Paul, and that the articles of association of the P. H. W. U., whichCallowick claimed he had drafted,49 were copied from the articles ofassociation of the St. Paul organization.Callowick further testified that he and Orme had been chosen asdelegates by the P. H. W. U. at a meeting of the board of trustees heldone afternoon in the yard of the Kansas City plant.McDaniels, oneof the trustees of the P. H. W. U., on the other hand testified "we hadall got together and talked between ourselves and maybe two or threeof us, threshed it out that would be a good thing to send them."Mc-Daniel's version would account for the testimony of Beil, the chairmanof the board, that he had "no idea" how Callowick was selected to goto Omaha.McDaniels further testified that he did not know thatlabor organizations from the other plants of the respondent were toattend the meeting in Omaha and that, while there had been some dis-cussion of holding a meeting with the respondent in Kansas City tosecure a contract, Callowick and Blevins had advised that the mattercould best be handled at Omaha.Callowick testified that the subject of contract was discussed by theboard of trustees of the P. H. W. U. before he and Orme went toOmaha.According to Callowick the discussion occurred betweenMay 5 and May 10, 1937, at the time of a conference of the trusteeswith Heuck, who "was asked to leave the room for a few minutes andI believe he did so and went into the fire-hall" and did not return fora half hour.McDaniels denied that Heuck had ever left the roomduring the conference with trustees, and, in fact, the record shows thatthe first meeting between Heuck and the trustees did not occur untilMay 11, the day after the P. H. W. U. was recognized.According to4°When interrogated as to the details regarding the preparation of the articles ofassociation, Callowick stated that "several rough drafts (were) prepared," including onewhich he prepared "using as my example some rules we had from a previous anion towhich I had belonged . . . in Chicago," and that he and others on a committee hadderived the final articles from these drafts. THE CUDAI-[Y PACKING COMPANY339McDaniel's testimony "there was a meeting or two of the trustees" atwhich provisions Were drawn up "about the eight-hour day and forty-hour week and we left a whole lot of that up to him [Callowick] andtwo that went to Omaha, him and Orme to get the best and do the bestthat they could."As We shall point out below, in connection with theevidence concerning its ratification by the trustees, McDaniels was im-provising in his testimony concerning the contract.Beil, chairmanof the board of trustees, had no recollection of any meeting of the trus-tees for the purpose of discussing a contract to be made at Omaha.We find that the matter was not the subject of any discussion at anymeeting of the board of trustees.The meeting at Omaha on May 24, 25, and 26, 1937, was attendedby delegates from Packing House Workers Unions which had beenorganized at all of the larger plants of the respondent.Accordingto the testimony of Callowick and a statement of E. A. Cudahy, Jr.,the respondent's president, appearing in the July issue of "Force,"the delegates formulated their demands during the first 2 days ofthe meeting and on the third day called in the respondent, presentedtheir demands, and arrived at an agreement. By the end of the thirdday of the meeting, a contract to cover each of the plants,50 effectiveJune 14, 1937, had been prepared and had been signed by the dele-gates.Subsequently, copies of the contract were typed for signa-ture by the board of trustees at each plant, signed by the respondent,and forwarded to the various plants to be executed by the trustees.In the case of the contract with the P. H. W. U., the contract wasforwarded by automobile from Omaha on the morning of June 3 toSmith, assistant superintendent at the Kansas City plant in chargeof the plant in the absence of Heuck, with instructions to call ameeting of the trustees to obtain their signatures.The contract wassigned by the trustees on the same day, June 3, 1937.Callowick testified that prior to the signing of the contract by thetrustees he had presented the substance of the contract to a generalmembership meeting of the P. H. W. U.However, the bylaws ofthe P. H. W. U. clearly indicate 51 and Callowick himself stated thatw With respect to wages the contract provided that-All employees in one locality shall receive a rate of compensation at least equalto the highest rate of wages paid by any other packing plant of comparable size inthe same locality,provided,however, that this clause shall not apply to exceptionalrates paid by such other plants.Special provisions with respect to three of the plants was made in one of the para-graphs, as follows :Any employee who is employed regularly or temporarily as foreman and havingsupervisionor control of five (5) or more employees shall not be permitted towork as one of the regular employees,but his duties shall be confined to a super-visory capacity except that this will not apply to Salt Lake, San Diego, and DenverPlants.61ArticleVII, Section 2 of the bylaws provides "Regular meetings of the membershipof this Union shall be held the first Friday of each month, at such place as may be desig-nated by the Board of Trustees." 340DECISIONSOF NATIONALLABOR RELATIONS BOARDwas June 4.McDaniels testified that he had read the contract inadvance of the day on which it was signed by the trustees.His tes-timony is evasive, as well as confused and contradictory,. and evenCallowick admitted that he had brought back no copy from Omaha.We find that the contract was signed by the trustees without havingbeen presented to the members of the P. H. W. U. for approval, andwithout opportunity even for deliberate consideration by the trus-tees themselves.The next week employees in the various depart-ments were assembled in the plant by supervisory employees, withHeuck's sanction, to listen to a reading of the contract by Callowick.Callowick spent an entire day reading the agreement to the variousgroups, and was paid his regular wages for the time so spent.Apart from Callowick's obviously untrue testimony with respectto the occasion for the conference at Omaha, and Heuck's testimonythat he recalled Callowick telling him that he had received an invi-tation from "some other group ... to send delegates to Omaha,"no explanation was offered for the Omaha meeting.We cannot be-lieve, however, that merely upon such a statement Heuck would havetelephoned to the Chicago office for authority to pay the expensesof Callowick and another delegate to the meeting, or that Yocumwould have authorized such an expenditure. It is plain that themeeting at Omaha was called by the respondent for the purpose ofnegotiating a contract with the various plant unions.Like the dele-gates to the General Conference Board, the delegates of the PackingHouse Workers Union met at a time and place designated by therespondent when the respondent was of the opinion that there wasa matter which affected more than one of its plants; and, like thedelegates to the General Conference Board, they were paid theirexpenses by the respondent and the meeting was held in Omaha. Itis clear that the consummation of the contract was simply the laststep in a project by the respondent to substitute for the Plan, an-other dominated labor organization. Indeed, the contract itself, inseveral respects, reveals the continuity between the Plan and theP. H. W. U. It expressly provides :The Company shall compensate all employees at their regularratewhen such employees are attending a convention of theunions from the various Cudahy plants ...Compensation for time spent at conventions of plant unions wasnot the only financial support promised the P. H. W. U. by the con-tract of June 3.The contract provides that the respondentshall further compensate all employees at their regular rate forall time spent in conferences with the company representatives THE CUDAHY PACKING COMPANY341in regard to matters of collective bargainingor other mattersof general interest to the employees.[Italics added.]This provision is supplemented by the further provision thatin all activities in which the employees are interested, eitherdirectly or indirectly, the representatives of the Union shall havean equal voice with the Company in the management and admin-istration of such activities, except in manners pertaining to pen-sions, compensation and group insurance, in which matters theworkmen shall have one representative on each of the last namedcommittees.The record shows that under the Plan, employee representatives hadshared equally with management representatives in the managementof athletic activities; the record discloses that pursuant to the con-tract, representatives of the P. H.W. U. took the places of theemployee representatives.52In the case of "pensions, compensationand group insurance," the contract does not provide for representa-tion by the P. H. W. U. but provides instead that "workmen shallhave one representative."In making such a distinction the contractagain conformed to the prior practice under the Plan.In July 1937, the respondent distributed to employees an editionof "Force," the first page of which was devoted to a message fromthe respondent's president concerning the meeting at Omaha.Themessage stated, in part :A further matter of interest is that the Cudahy Packing HouseWorkers Unions intend to continue in force pensions, group in-surance, goodfellowship work, athletic and educational activities,safety and accident prevention, credit unions, the thrift plan, andsimilar activities which I am happy to say I personally inau-gurated and which we have maintained through our cooperativeefforts.As provided for at the Omaha meeting, all these advantagesenjoyed by Cudahy Workers will be included among the projectspromoted by the Cudahy Packing House Workers Unions.The record shows that pensions, group insurance, credit unions, andthe thrift plan had been in effect for many years at the respondent'splants.The statement that the Omaha meeting provided that theseactivities of the respondent would be "promoted by the Packing HouseWorkers Unions" and that those Unions would "continue (them) inforce" was a misrepresentation of the provisions of the contract andof the facts, and had no possible purpose except to puff the PackingIt is clear that in compensating representatives of the P. H. W. U. for time spent insuch activities the respondent contributed financial support to the P. H. W. IT 342DECISIONS OF N ATIO\' AL LABOR RELATIONS BOARDHouseWorkers Unions to employees and, perhaps, to cause employeesto believe that these advantages might be retained only through sup-port of those organizations.The statement was plainly designed toand gave support to, the P. H. 11". U.After setting forth the principal changes made by the June 3 con-tract in conditions of employment,523 averring that there was now "nooccasion for misunderstanding and conflict," denying "mistaken re-ports" that the plant unions were not organized by employees alone,and declaring they were "truly representatives of the Cudahy plantworkers," President Cudahy continued in the July issue of "Force"with the statement that :In my opinion the Cudahy Packing House Workers Unions area suitable form of organization for Cudahy plant workers be-cause they conform in every particular to, the provisions of theWagner Labor Relations Act and therefore, afford the worker allthe protection guaranteed him by that Act.Further, membership in the Cudahy Packing House WorkersUnions is restricted to Cudahy plant workers.This, I think weagree, is as it should be because Cudahy workers and the companyby the very nature of things know their own jobs and their ownproblems better than anyone else does or can be expected to knowthem.We shall not here repeat the considerations which we set forthabove with respect to the, perhaps, less explicit counsel of the respond-eiit in the April 19 issue of "Extra Force." For the reasons there setforth, and because of the respondent's subsequent open and activeinterference in the formation and administration of the P. H. W. U.,the distribution of the July issue of "Force" was plainly obstructiveof the efforts of the United to organize the employees at the Kansas-City plant and gave support to the administration and continuanceof the P. H. W. U.We find that by distributing to its employees the July 1937 issue of"Force" the respondent interfered with, coerced, and restrained its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.Beginning about June 8, 1937, weekly meetings were held betweenHeuck and the trustees of the P. H. W. U. to consider grievances.6'These were described as a "liberal interpretation" of the respondent's seniority prac-tice ; institution of "a basic forty-hour week, with time and a half to be paid for all timeworked over eight hours in any one day or over forty hours in any one week" ; and provi-sion for "double time to be paid for Sunday and holiday work." Actually the provisionsof the contract for a 40-hour week and 8-hour day were limited in duration to a periodof 90 days after the effective date of the contract; later those provisions were extendedby agreement for a further 4 months. THE CUDAHY PACKING COMPANY343In December 1937, an event occurred which, like the circumstancesunder which the June 3 contract was signed by the trustees, revealsthe extent to which the P. H. W.' U: was treated as a mere continua-tion of the prior Plan, and confirms the testimony of Beil and Mc-Daniels that they understood that, as trustees of the P. H. W. U.,their concern was the handling of grievances. In December 1937, therespondent proposed the abandonment of the 40-hour week and 8-hour day, which were inaugurated by the June 3, 1937, contract andrepresented the principal concession made'by the respondent in thatcontract.54According to Heuck, when the proposed change was dis-cussed with the trustees of the P. H. W. U., "They considered that itwas a matter of too great moment for the eleven or twelve of them todecide the wishes of twelve or thirteen hundred employees withoutknowing what the majority sentiment was." The "method . . .devised in order to secure that sentiment" consisted of the circulationthroughout the plant of a statement reading :Effective January 14th, 1938, the maximum work day will be(9) Nine hours and maximum week (48) forty-eight hours. Timeworked over, (9) nine hours daily, or (48) forty-eight hoursweekly, will be paid for at the rate of time and one-half.A maximum of (168) one hundred sixty-eight tolerance hoursover a period of (52) fifty-two weeks is agreed upon as the aggre-After the (168) one hundred sixty-eight tolerance hours havebeen worked as above, time and one-half will be paid for all workover (8) hours daily, and (40) forty hours weekly.Heuck testified that the statement was mimeographed by the respond-ent; that it was circulated by "the trustees and others," including someof the supervisory employees; 55 and that he was advised that a ma-jorityof the employees approved the proposed change.Themodification agreement is dated December 3, 1937.To what extent supervisory employees participated in the circula-tion of the statement does not appear.However, even apart from theirparticipation, the "method devised" was manifestly one calculated toprevent free choice by employees.The statement itself was sophrased as to impress employees with the fact that the decision hadalready been made. Furthermore, each employee after indicating hispreference on the statement was required to sign his name thereto.Under these circumstances the vote can hardly be regarded as express-ing the wishes of the employees.Moreover, the incident reveals howfar short the P. H. W. U. fell of being, or even being regarded by itsofficials and the respondent, a medium for collective bargaining.Tilec4 See footnote 53,supra.65The transcript reads"supervising employees."247384-40-vol.17-2,1 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrustees not only did not call a.special meeting of the members of theP. H. W. U., as they were authorized to do under the bylaws, but in-stead they acquiesced in a "device". which made any collective con-sideration of the matter impossible, and any individual choice oneto be exercised in fear of offending the respondent.The record leaves no doubt that the P. H. W. U. is a company-domi-nated organization created and continued by means of the assistanceand support of the respondent in order to prevent its employees fromexercising the right of self-organization.We find that the respondent dominated and interfered with theformation and administration of the P. H. W. U. and contributedsupport to it; and that by such acts the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.B. The alleged discrimination regarding tenure of employmentAs we have stated above the Trial Examiner found that the re-spondent had not engaged in unfair labor practices within the mean-ing of Section 8 (3) of the Act.More specifically, the Trial Exam-iner found that Rasey, Cline, and Thayer had been laid off in accord-ance with the seniority practice then prevailing in the Kansas Cityplant, and that there was no proof that they had been discriminatedagainst for the reason that they had joined or assisted in the promo-tion and administration of the United.We have reviewed the recordand we conclude that the finding is correct, but deem it unnecessaryto review the evidence in detail since the United filed no exceptionsto the Intermediate Report.Accordingly, we shall dismiss the alle-gations of the complaint, as amended, with respect to Rasey, Cline,and Thayer.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII-A above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIt is essential to an effectuation of the purposes and policies of theAct that the respondent be ordered to cease and desist from certainunfair labor practices in which we have found it has engaged, andin aid of such order and as a means of removing and avoiding the con- THE CUDAHY PACKING COMPANY345sequences of such practices that the respondent be directed to takecertain affirmative action, more particularly described below.We have found that the respondent in many ways has interferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed them by the Act. The respondent must cease and desistfrom such practices, and we shall so order.We also have found that the respondent dominated and interferedwith the formation and administration of the P. H. W. U. and con-tributed support to it.The respondent likewise must cease and desist.from such practices.Moreover, since the effects and consequencesof the respondent's support, domination, and interference with respectto the P. H. W. U., and its continued recognition of the P. H. W. U. asa bargaining representative, constitute and will constitute a continuingobstacle to the free exercise by the respondent's employees of theirright to self-organization and . to bargain' collectively through rep-resentatives of their own choosing, we shall. order the respondent as ameans of removing' this obstacle to withdraw all" recognition of andto disestablish the P. H. W. U. as the representative of any of its em-ployees for the purpose of dealing with the. respondent in respectI to.grievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment.We have found that the respondent entered into an agreement withthe P. H. W. U. covering wages, hours of employment, and workingconditions of its employees.Since the agreement, which was intro-duced in evidence, has by its terms expired, it will be unnecessary tomake any order with respect thereto. It is necessary, however, inorder to free the respondent's employees completely from the effectsand influence of the existence of a company-dominated organizationin their midst, and to assure them of the rights guaranteed by theAct, that any contract thereafter entered into between the respondentand the P. H. W. U. relating to wages, hours of employment, andother working conditions, be given no effect by the respondent. There-fore, we shall order the respondent to cease giving effect to or perform-ing any contract or arrangement now existing, and to refrain fromentering into, renewing, or extending any contract, relating to griev-ances, labor disputes, rates of pay, wages, hours of employment, andother conditions of employment, with the P. H. W. U.VI.THE QUESTION CONCERNING REPRESENTATIONWe have found in Section III-A, above, that the representativesof the United in May and June 1937, claiming to represent a majorityof employees at the Kansas City plant, asked the respondent forrecognition as the bargaining agent for such employees; that the 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent refused to grant the United recognition, at first for thereason that it had recognized the P. H. W. U., and, subsequently,for the reason that it had entered into a contract with the P. H. W. U.in which the P. H. W. U. was recognized as the exclusive representa-tive of employees at the Kansas City plant.We have further found,in Section III-A, above, that the P. H. W. U. is a company-dominatedorganization, and, in Section V above, that it is necessary that therespondent disestablish and withdraw recognition from the P. H.W. U. and cease giving effect to any contract or arrangement withthe P. H. W. U. Consequently, the reasons assigned by the respond-ent for 'declining to recognize the United do not preclude the exist-ence of a question concerning representation.As we have set forth above, in the Statement of the Case, theBoard, on October 19, 1939, permitted the Amalgamated Local tofile an intervening petition and made said Amalgamated Local aparty to the representation case. In its intervening petition theAmalgamated Local alleges that it has been designated by the major-ity of employees at theKansasCity plant, and prays that the Boarddirect an election, in which its name shall appear on the ballot, inorder that the representatives for the purposes of collective bar-gaining for such employees, may be ascertained and certified.We find that a question has arisen concerning the representation ofthe employees of respondent at its Kansas City plant.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening.and obstructing commerceand the free flow of commerce.VIII. THE APPROPRIATE UNITIn its petition the United alleged that all employees of the respond-ent at its Kansas City plant "engaged in packing house work, ex-cluding office employees, employees in the wholesale market, foremen,assistant foremen, and straw bosses," constitute a unit appropriatefor the purposes of collective bargaining.In the light of the recordit is clear that the petition is to be interpreted as alleging that theappropriate unit consists of all production and maintenance em-ployees, excluding foremen, assistant foremen, and strawbosses.Neither employees in the wholesale warehouse nor office employees THE CUDAHY PACKING COMPANY347are under the direction of Heuck, and they are not regarded by anyof the parties as "packing house workers," as are both productionand maintenance employees.We also construe the reference in thepetition to "straw bosses" to comprehend foreladies because, as wehave pointed out above, their duties are substantially the same.At the hearing the respondent raised no objection to the proposedunit.The Amalgamated Local in its intervening petition agrees thatthe bargaining unit alleged in the petition is appropriate.We find that all production and maintenance employees of the re-spondent at its Kansas City, Kansas, plant, excluding foremen, as-sistantforemen, strawbosses, and foreladies, constitute aunitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the respondent the full benefit of-their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act..IX. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the United presented 587 membership applicationcards.The signatures on a majority of the cards, in accordance withthe directions thereon, were printed.Authentication by comparisonwith records of the respondent was, therefore, impossible.No suchproof of the authenticity of such cards was presented as would per-mit a determination of representatives to be made on the basisthereof.Moreover, as stated above, the Amalgamated Local, in itsintervening petition, filed without objection, now claims to havebeen designated by a majority of the employees in the appropriateunit and prays that an election be directed.We find that the question which has arisen concerning representa-tion can best be resolved by an election by secret ballot upon whichthe names of the United and the Amalgamated Local will appear.We have found that the P. H. W. U. has been dominated, inter-fered with, and given support by the respondent in its formation andadministration.We have further found that it cannot serve the re-spondent's employees as an effective bargaining agency.Accord-ingly, we shall make no provision for its inclusion on the ballot.Since the respondent has, by engaging in various unfair laborpractices, interfered with the exercise by its employees of the rightsguaranteed them by the Act, we shall not now set the date for theelection but shall order that it be conducted at such time as we shallhereafter direct..Concurrently with, our determination of the datefor the election, we shall specify the date on the basis of which theeligibility to vote in the election shall be determined. 56° Matter of Panther-Panco Rubber Co., Inc.andUnited Rubber Workers of America,Local No. 156,11 N. L.R. B. 1261. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Packing House Workers Local Industrial Union No. 194,Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,Local No. 574, and Packing House Workers Union of KansasCity are labor organizations, within the meaning of Section 2 (5)of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Packing House Workers Union of KansasCity and contributing support to it, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (2) ofthe Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce, within the meaning of Section 2 (6) and(7) of the Act.5.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of. the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and' (7) of the Act.7.All production and maintenance' employees of the respondent atitsKansas City, Kansas, plant, excluding foremen, assistant fore-men, strawbosses, and foreladies, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.ORDERUpon the basis of. the above findings of fact and conclusions oflaw and_pursuant,to Section .10 (c) of the National Labor RelationsAct,. the National Labor Relations Board hereby orders that therespondent, The Cudahy Packing Company, Kansas City, Kansas,and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Packing House Workers Union of Kansas City or withthe formation or administration of any other labor organization ofits employees, and. from 'contributing support thereto;. THE CUDAHY PACKING COMPANY349(b)Recognizing Packing House Workers Union of Kansas Cityas the representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances, labor disputes, ratesof pay, wages, hours of employment, and other conditions of work;(c)Giving effect to any contract or arrangement with PackingHouse Workers Union of Kansas City concerning wages, hours, andworking conditions;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in-concerted activities for the purposes of collective bargaining andother mutual aid and protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Packing House WorkersUnion of Kansas City as the representative of any of its employeesfor the purpose of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, and completely disestablish PackingHouse Workers Union of Kansas City as such representative;(b) Immediately post notices in conspicuous places throughout itsKansas City, Kansas, plant and maintain such notices for a periodof at least sixty (60) consecutive days, stating that the respondentwill cease and desist in the manner set forth in 1 (a), (b), (c), and(d) and that it will take the affirmative action set forth in 2 (a)of this Order ;(c)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be dismissedin so far as it alleges that the respondent has engaged. in unfair laborpractices within the meaning of Section 8 (3) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with The CudahyPacking Company, Kansas City, Kansas, an election by secret ballot 350DECISIONSOF NATIONALLABOR RELATIONS BOARDshall be conducted at suchtime as the Board shall in the future direct,under the direction and supervisionof the Regional Director forthe Seventeenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all production andmaintenance employees of the respondent at its Kansas City, Kansas,plant who were employed by the respondent during a pay-rollperiod which the Board shall in the future specify, including em-ployeeswho did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, but excludingforemen, assistant fore-men, strawbosses,foreladies,and also excluding those employees whohave since quit or been dischargedfor cause,to determine whetheror not they desire to be represented by United Packing House Work-ers Local Industrial Union No. 194, or by Amalgamated Meat Cut-ters and Butcher Workmen of North America, Local 574, for thepurposes of collective bargaining, or by neither.[SAME TITLE]ORDERANDAMENDMENT TO DIRECTION OF ELECTIONNovember 16, 1939On November 4, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order and Direction of Electionin the above-entitled proceedings, ordering that the respondent ceaseand desist from certain unfair labor practices and take certain affirma-tive action found necessary to effectuate the policies of the NationalLabor Relations Act, 49 Stat. 449, and directing that an election bysecret ballot be . conducted at such time as the Board should in thefuture direct, under the direction and supervision of the RegionalDirector for the Seventeenth Region (Kansas City, Missouri), to de-termine whether the employees in the unit found by the Board to beappropriate, desire to be represented by United Packing HouseWorkers Local Industrial Union No. 194, or by Amalgamated MeatCutters and Butcher Workmen of North America, Local 574, for thepurposes of collective bargaining, or by neither.On November 10, 1939,1 a motion and affidavit in support thereof,were filed by United Packing House. Workers of America, Local UnionNo. 10, of the Packing House Workers Organizing Committee, affili-I The motion which is dated,and the affidavit which was sworn to. on November 6. 1939,were served upon the parties to the proceedings prior to their filing with the Board. THE CUDAHY PACKING COMPANY351ateclwith the Congress of Industrial Organizations, stating that onFebruary 7, 1939, the name of United Packing House Workers LocalIndustrialUnion No. 194 was changed to United Packing HouseWorkers of America, Local Union No. 10, of the Packing HouseWorkers Organizing Committee, affiliated with the Congress of Indus-trialOrganizations, by which name it is now known, and requestingthat the Decision, Order and Direction of Election, and all proceedingsherein, be amended in accordance with said allegation.On November9, 1939,2 an unverified protest against said motion and a request for ahearing thereon were filed by The Cudahy Packing Company.Said motion and affidavit in support thereof, and the protest againstsaid motion and request for a hearing thereon, having been duly con-sidered by the Board, and due deliberation having been had thereon,IT IS HEREBYORDERED that the Direction of Election herein be, andthe same hereby is, amended by striking therefrom the words "UnitedPacking House Workers, Local Industrial Union No. 194" whereversaidwords appear therein, and substituting therefor the words,"United Packing House Workers of America, Local Union No. 10, ofthe Packing House Workers Organizing Committee, affiliated with theCongress of Industrial Organizations"; that the said motion of UnitedPacking House Workers of America, Local Union No. 10, of the Pack-ing House Workers Organizing Committee, affiliated with the Con-gress of Industrial Organizations, be, and the same herebyis, in allother respects, denied;, and that the request of The Cudahy PackingCompany for a hearing upon its protest against said motion be, andthe same hereby is, denied; andIT IS HEREBY FURTHER ORDEREDthat the Direction of Election hereinbe, and the same hereby is, amended by striking therefrom the words,"Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica, Local 574" wherever said words appear therein, and substitutingtherefor the words, "AmalgamatedMeatCutters and Butcher Work-men ofNorth America, Local 574, affiliated with the American Fed-erationof Labor."2 See footnote1, supra.17 N. L.R. B., No. 18a.